UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    TODD AKINS, et al.,

                           Plaintiffs,
                                                                    Civil Action No. 17-675 (BAH)
                           v.
                                                                    Chief Judge Beryl A. Howell
    ISLAMIC REPUBLIC OF IRAN, et al.,

                           Defendants.

                                      MEMORANDUM OPINION

         Over twenty years ago, on June 25, 1996, the Khobar Towers complex in Dhahran, Saudi

Arabia, which housed military personnel from the United States and other allied forces, was

bombed, causing extensive damage to the buildings, killing dozens of people, including nineteen

American service members, and injuring many more. Compl. at 3 & ¶ 28, ECF No. 1. Among

the injured are fifteen of the plaintiffs in this lawsuit, who, as members of the armed forces

“survived the blast.” Id. at 3. The plaintiffs also include twenty-three of the survivors’

“immediate family members,” and one family member of another service member, who was

injured in the attack but is not a plaintiff. Id.1 The plaintiffs allege that the defendants Islamic

Republic of Iran (“Iran”) and the Islamic Revolutionary Guard Corps (“IRGC”) “caused and

facilitated the terrorist attack at the Khobar Towers,” id. ¶ 31, and seek damages under the

Foreign Sovereign Immunities Act’s (“FSIA”) terrorism exception, 28 U.S.C. § 1605A. Despite

multiple efforts to effectuate service, the defendants have not entered appearances nor defended



1
         An additional plaintiff, Christopher Galletto, who had been stationed at Khobar Towers as a member of the
U.S. Armed Forces but was on leave in Germany at the time of the attack, Pls.’ Notice of Filing Supporting Decls.,
Attach 1, Decl. of Christopher Galletto (“Galletto Decl.”) (June 27, 2018) ¶¶ 3–5, ECF No. 26-2 at 9, has asserted
claims that are dismissed for the reasons discussed infra at notes 11 and 12.

                                                        1
against this action. The plaintiffs now seek entry of default judgment against both defendants.

Pls.’ Mot. for Default J. as to Liability (“Pls.’ Liability Mot.”), ECF No. 22; Pls.’ Mot. for

Default J. as to Damages (“Pls.’ Damages Mot.”), ECF No. 25. For the reasons detailed below,

the plaintiffs’ motions are granted in part and denied in part.2

I.      BACKGROUND

        “[T]he history of litigation” in this Court “stemming from the bombing of Khobar

Towers . . . is extensive.” Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 167 (D.D.C.

2010) (Lamberth, J.) (citing Blais v. Islamic Republic of Iran, 459 F. Supp. 2d 40, 46–51 (D.D.C.

2006) (Lamberth, J.) and Estate of Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d 229, 248

(D.D.C. 2006) (“Heiser I”) (Lamberth, J.)). The plaintiffs correctly point out that in “two of

those prior decisions, the Court heard extensive evidence, including expert testimony, and held

that the same two Defendants” named in the instant suit “were liable, jointly and severally, for

the same June 25, 1996, terrorist attack on the Khobar Towers at issue here.” Pls.’ Mem. Supp.

Pls.’ Liability Mot. (“Pls.’ Liability Mem.”) at 8, ECF No. 22-1. In view of this prior litigation,

the plaintiffs request that this Court “take judicial notice of prior findings of fact and supporting

evidence imposing liability under Section 1605A (and its predecessor, Section 1605(a)(7)) on

Iran and IRGC for providing material support and resources to the terrorists who attacked the

Khobar Towers complex on June 25, 1996.” Pls.’ Liability Mem. at 10.

        Rule 201 of the Federal Rules of Evidence authorizes a court to take judicial notice, on its

own or at the request of a party, of adjudicative facts that are “not subject to reasonable dispute

because” they “can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” FED. R. EVID. 201(a)–(c). “ʻ[A]djudicative facts are simply the facts


2
       The plaintiffs have requested appointment of a special master to hear the plaintiffs’ damage claims, Pls.’
Mem. Supp. Pls.’ Liability Mot. at 16, ECF No. 22-1, which request is denied as unnecessary.

                                                         2
of the particular case’ while ‘legislative facts . . . are those which have relevance to legal

reasoning and the lawmaking process, whether in the formulation of a legal principle or ruling by

a judge or court or in the enactment of a legislative body.’” NOW, Wash., D.C. Chapter v. Soc.

Sec. Admin. of Dep’t of Health & Human Servs., 736 F.2d 727, 737 n.95 (D.C. Cir. 1984)

(Robinson, J., concurring) (quoting Advisory Committee Note to FED. R. EVID. 201(a)). Rule

201 has been applied frequently in this jurisdiction for courts to take notice of, and rely on, facts

found in earlier proceedings, “without necessitating the formality of having that evidence

reproduced,” Harrison v. Republic of Sudan, 882 F. Supp. 2d 23, 31 (D.D.C. 2012) (quoting

Taylor v. Islamic Republic of Iran, 811 F. Supp. 2d 1, 7 (D.D.C. 2011)), “even when those

proceedings have taken place in front of a different judge,” Foley v. Syrian Arab Republic, 249

F. Supp. 3d 186, 191 (D.D.C. 2017) (citing Brewer v. Islamic Republic of Iran, 664 F. Supp. 2d

43, 54 (D.D.C. 2009) (“Relying on the pleadings and the . . . findings of other judges in this

jurisdiction.”)). In this way, rather than require litigants to present such evidence anew in each

lawsuit stemming from the same terrorist attack, courts have “determined that the proper

approach is one ‘that permits courts in subsequent related cases to rely upon the evidence

presented in earlier litigation . . . without necessitating the formality of having that evidence

reproduced,’” so that “courts may reach their own independent findings of fact” predicated “on

judicial notice of the evidence presented in the earlier cases.” Anderson v. The Islamic Republic

of Iran, 753 F. Supp. 2d 68, 75 (D.D.C. 2010) (Lamberth, J.) (quoting Rimkus, 750 F. Supp. 2d at

172); see also Foley, 249 F. Supp. 3d at 191 (Kollar-Kotelly, J.) (finding same “approach

appropriate” and “tak[ing] judicial notice of the requested findings”); Oveissi v. Islamic Republic

of Iran, 879 F. Supp. 2d 44, 50 (D.D.C. 2012) (Lamberth, J.) (finding courts permitted “in

subsequent related cases to rely upon the evidence presented in earlier litigation” (quoting



                                                   3
Rimkus, 750 F. Supp. 2d at 163)); Estate of Botvin v. Islamic Republic of Iran, 873 F. Supp. 2d

232, 237 (D.D.C. 2012) (Lamberth, J.) (taking “judicial notice of the evidence presented in the

earlier cases”).

        Thus, the factual evidence developed in other cases involving the same conduct by the

same defendants is admissible and may be relied upon in this case. At the same time, the judicial

findings derived from those facts are not dispositive here since courts must “reach their own,

independent findings of fact in the cases before them.” Rimkus, 750 F. Supp. 2d at 172.

Persuaded that this common-sense approach is both efficient and sufficiently protective of the

absent defendants’ interests, this Court will adopt it and grant the plaintiffs’ request to take

judicial notice of the evidence presented in Heiser I and Blais, as well as supplemental evidence

provided by the plaintiffs. The evidence regarding the terrorist attack at issue is summarized

first, followed by an overview of the procedural history of this case.

                   A.   THE KHOBAR TOWERS ATTACK

        “The Khobar Towers was a residential complex in Dhahran, Saudi Arabia, which housed

the coalition forces charged with monitoring compliance with U.N. security council resolutions.”

Blais, 459 F. Supp. 2d at 47. On June 25, 1996, a 5,000-pound truck bomb was detonated

outside the Khobar Towers complex, and the resulting blast “sheared off the entire face of the

Khobar Towers complex and shattered windows up to a half mile away.” Compl. at 3. “The

explosion killed dozens of persons including nineteen American servicemen,” and “[h]undreds of

others were injured and burned.” Id. ¶ 28. “The investigation determined that the force of the

explosion was the equivalent of 20,000 pounds of TNT,” which was, according to the

Department of Defense, “the largest non-nuclear explosion ever up to that time.” Blais, 459 F.

Supp. 2d at 47–48.



                                                  4
               B.     IRAN AND IRGC’S ROLE

       “Iran is a foreign state and has been designated a state sponsor of terrorism pursuant to

section 69(j) of the Export Administration Act of 1979 (50 U.S.C.A. § 2405(j)) continuously

since January 19, 1984.” Blais, 459 F. Supp. 2d at 47 (internal quotation marks omitted); accord

Compl. ¶ 20. The “IRGC has been described by expert testimony as ‘a nontraditional

instrumentality of Iran’ that acts as ‘the military arm of a kind of shadow government answering

directly to the Ayatollah and the mullahs who hold power in Iran.’” Rimkus, 750 F. Supp. 2d at

173 (quoting Blais, 459 F. Supp. 2d at 47). “[W]ith its own separate ministry, [it] has evolved

into one of the most powerful organizations within Iran,” and “functions as an intelligence

organization.” Compl. ¶ 22.

       The Khobar Towers bombing “was carried out by individuals recruited principally by a

senior official of the IRGC, Brigadier General Ahmed Sharifi. Sharifi, who was the operational

commander, planned the operation and recruited individuals for the operation at the Iranian

embassy in Damascus, Syria.” Blais, 459 F. Supp. 2d at 48. The truck bomb itself “was

assembled at a terrorist base in the Bekaa Valley which was jointly operated by the IRGC and by

the terrorist organization known as Hezbollah,” and the attack “was approved by Ayatollah

Khameini, the Supreme leader of Iran at the time.” Id.

       Under the “day to day oversight” of Dale Watson, then the deputy counterterrorism chief

of the Federal Bureau of Investigation (“FBI”), the FBI, led by then-director Louis Freeh,

“conducted a massive and thorough investigation of the attack, using over 250 agents.” Id. That

investigation led to a June 21, 2001, indictment against “13 identified members of the pro-Iran

Saudi Hezb[o]llah organization,” which indictment “frequently refers to direction and assistance

from Iranian government officials” in the plot to bomb the Khobar Towers. Heiser I, 466 F.



                                                5
Supp. 2d at 252. The FBI also interviewed “six admitted members of the Saudi Hezbollah

organization, who were arrested by the Saudis shortly after the bombing” and “admitted to the

FBI their complicity in the attack . . . and admitted that senior officials in the Iranian government

provided them with funding, planning, training, sponsorship, and travel necessary to carry out

the attack on the Khobar Towers.” Id. at 253. Those Saudi Hezbollah members provided

information about “how each was recruited and trained by the Iranian government,” and stated

that Iran and the IRGC had “collectively” selected the target for the attack, and that “the actual

preparation and carrying out of the attack was done by the IRGC.” Id. One “told the FBI that

IRGC gave the six individuals a large amount of money for the specific purpose of planning and

executing the Khobar Towers bombing.” Id. Importantly, “there was a great deal of cross-

corroboration among the individuals’ stories, even when each was interviewed by the FBI

separately,” and “in many instances the FBI was able to corroborate independently the

statements made by the six individuals.” Id. at 261–62. On the basis of the FBI’s investigation,

former Director Freeh “has publicly and unequivocally stated his firm conclusion . . . that Iran

was responsible for planning and supporting the Khobar Towers attack,” and Watson concurred

“that there was Iran [] and IRGC involvement in the bombing.” Id. at 253.

       Dr. Patrick Clawson has provided expert testimony, “based on his involvement on a

Commission investigating the bombing, his top-secret security clearance, his discussions with

Saudi officials, as well as his academic research on the subject,” that the Saudi Hezbollah

organization was formed by Iran, and received military training from the IRGC. Id. Clawson

concluded “that the government of Iran, [its Ministry of Information and Security], and IRGC

were responsible for the Khobar Towers bombing, and that Saudi Hezbollah carried out the

attack under their direction.” Id.; see also id. at 260–64 (describing and finding credible expert



                                                  6
testimony regarding Iran and IRGC’s involvement in the Khobar Towers attack). Clawson’s

conclusion about Iran’s direct involvement in the Khobar Towers bombing is shared by Dr.

Bruce Tefft, “one of the founding members of the CIA’s counterterrorism bureau,” who has

testified that, based “on publicly available sources that were not inconsistent with classified

information known to him from his time at the CIA and from his security clearances since that

time,” the Khobar Towers bombing “wouldn’t have happened without Iranian support.” Blais,

459 F. Supp. 2d at 48–49.

                 C.       THE INSTANT PLAINTIFFS

        The plaintiffs in this action are U.S. nationals and include: (1) fifteen U.S. Armed Forces

members, who were present at the Khobar Towers at the time of the bombing and “suffered

physical and psychological injuries,” Compl. ¶ 38; (2) twenty-three of their immediate family

members; and (3) one family member of a service member survivor of the bombing who is not

himself a plaintiff in this case. Each plaintiff and, where applicable, their family members, is

described below.3

                 1.       Todd Akins

        At the time of the attack, plaintiff Todd Akins, an F-15 avionics specialist serving a tour

at Dhahran Air Force Base in Saudi Arabia, lived in the Khobar Towers complex. Pls.’ Damages

Mot., Attach 2, Decl. of Todd Akins (“Akins Decl.”) (June 2018) ¶ 3, ECF No. 25-2 at 1.4 While

preparing for his night shift, he was “thrown across the room and against the concrete wall about

15 or 20 feet away from where [he] had been sitting.” Id. ¶ 4. Though Akins was “dazed and



3
          Each plaintiff submitted two declarations, one in support of the motion as to liability and the other in
support of the motion as to damages, with the latter declarations generally providing more comprehensive
information. Consequently, the declarations submitted with the plaintiffs’ motion as to damages are cited.
4
          Plaintiff Todd Akins submitted his declaration dated with only a month and year, as did three other
plaintiffs, George C. Anthony, Andrew P. Blank, and Jerry Timothy Sasser, Jr. on behalf of the estate of Jason Allen
Sasser.

                                                         7
confused,” he helped his roommate out of their apartment and down the stairs to a “triage area.”

Id. There, Akins “had some pieces of glass removed from parts of [his] body,” including his

chin, head, back, knee, and calf, “and got some initial stitches.” Id. Akins also suffered injuries

to his “back and knee from when [he] was thrown against the wall,” and believes he sustained a

concussion as well. Id. ¶ 5. These injuries “still cause [him] a lot of pain on a day-to-day basis,”

and his “activities are limited,” but “[t]he psychological impact may have been greater.” Id. ¶¶

6–7. Akins “suffered severe emotional distress . . . as a result of the terrorist attack,” and has

been diagnosed with post-traumatic stress disorder (“PTSD”) and “rated as 70 percent disabled”

by the Department of Veterans Affairs (“VA”). Id. ¶¶ 6, 8; see id., Ex. B, VA, Baltimore

Regional Office, Letter to Todd Akins, ECF No. 25-2 at 7–8.

               2.      George C. Anthony

       On June 25, 1996, plaintiff George C. Anthony, was “serving with the 58th Fighter

Squadron” and on “a tour of duty at the Air Force base in Dhahran, Saudi Arabia,” where he

lived in the Khobar Towers complex. Pls.’ Damages Mot., Attach 2, Decl. of George C.

Anthony (“Anthony Decl.”) (June 2018) ¶ 3, ECF No. 25-2 at 14. While “walking out of [his]

bedroom,” Anthony “felt an immense blast that lifted [him] up and blew [him] back some 20 or

30 feet” where he “landed against a wall.” Id. ¶ 4. After being helped out of the room by one of

his roommates, Anthony jumped from a first-floor balcony “to get away from the building,” and

was “guided to a triage area” where Anthony was treated for a dislocated left shoulder. Id. ¶¶ 5–

6. Upon his return to Eglin Air Force Base in Florida, Anthony was told that his shoulder

required surgery in order to reattach some of his muscles, and that shoulder “still often hurts.”

Id. ¶ 7. One of Anthony’s suitemates had been killed in the attack, and Anthony and his wife

“spent a lot of time together” with the suitemate’s widow “trying to help her get through her



                                                  8
grief.” Id. ¶ 8. He “found that it was difficult to process what had happened and to come to

grips with the fact that so many of [his] friends died,” and believes that his inability “to process

his emotions” about the attack was “a big reason” for his 2006 divorce. Id. ¶¶ 8–9. Anthony left

the Air Force in 2011, and received an 80 percent disability rating, owing in part to his PTSD

and lingering left shoulder issues. Id. ¶ 10; id., Ex. A, Disabilities Rating, ECF No. 25-2 at 17.

Anthony also suffers from “survivors’ guilt, wondering how and why [he] survived when so

many did not.” Id. ¶ 11.

               3.      Frank David Sills III

       On June 25, 1996, plaintiff Frank David Sills III “was an F-15 aircraft mechanic and

crew chief” with the 58th Fighter Squadron, and was deployed to Dhahran Air Force Base and

housed at the Khobar Towers complex. Pls.’ Damages Mot., Attach 2, Decl. of Frank David

Sills III (“Sills Decl.”) (June 25, 2018) ¶¶ 3–4, ECF No. 25-2 at 18. Sills was cleaning up his

suite in preparation for his departure the next day and, as he walked past his bathroom, the bomb

“blew in everything from the bathroom, including porcelain from the bathtub, and hit [him] all

over [his] left side.” Id. ¶ 4. He was “thrown against the wall” and knew “immediately” that he

“was bleeding profusely from the head,” which he attempted to staunch with a pillow. Id. ¶ 5.

As Sills attempted to make his way out of the building, he “realized that [his] left leg wasn’t

working properly” and was carried to the infirmary. Id. He was “evacuated to a local Saudi

hospital by ambulance,” and ultimately “taken to a U.S. military hospital in Ramstein,”

Germany, for further treatment. Id. ¶¶ 7–8. He sustained “a substantial amount of damage to

[his] left calf where [he] lost some tissue and muscle,” requiring six months of recovery before

he was able to walk without crutches. Id. ¶¶ 9–10. Sills also required “several [] reconstructive

surgeries to [his] face.” Id. ¶ 10. He remained in the Air Force until 2014, and in 2015 was rated



                                                  9
60 percent disabled. Id. ¶ 11; id., Ex. A, VA Letter to Frank Sills (Feb. 4, 2015), ECF No. 25-2

at 21. Sills suffers from “a generalized anxiety disorder” and “severe panic attacks and chronic

sleep impairment,” as well as survivors’ guilt—“the sadness and grief of knowing that twelve of

[his] close friends and co-workers never returned.” Id. ¶¶ 11–12.

               4.      Kevin James Hurst

       On June 25, 1996, plaintiff Kevin James Hurst was a weapons load crew member with

the 58th Fighter Squadron on a tour of duty at Dhahran Air Force Base, where he “was housed at

[] Khobar Towers.” Pls.’ Damages Mot., Attach 2, Decl. of Kevin James Hurst (“Hurst Decl.”)

(June 28, 2018) ¶ 3, ECF No. 25-2 at 78. The bomb detonated while Hurst was asleep, and he

“found [him]self elevated above [his] bed,” as “[g]lass and pieces of rubble began raining

down.” Id. ¶ 4. With cuts from broken glass on his feet, he and a suitemate carried another

suitemate downstairs and ultimately to a triage area. Id. ¶ 5. Hurst spent the next several hours

trying in vain to find “certain of [his] friends,” only “learn[ing] later the reason why [he] didn’t

see them—they had been killed in the blast and the collapse of [the] building.” Id. ¶ 6. Since the

bombing, he has been diagnosed with “bulging and protruding discs” causing lower back pain,

and has “sought and received psychological counseling” for “symptoms of PTSD,” including

being “irritable . . . and more quick to anger.” Id. ¶¶ 7–8.

               5.      Nicholas L. MacKenzie

       On June 25, 1996, plaintiff Nicholas L. MacKenzie was an aircraft maintenance crew

chief in the 34th Fighter Squadron on a tour of duty at Dhahran Air Force Base, where he was

housed in Khobar Towers. Pls.’ Damages Mot., Attach 2, Decl. of Nicholas L. MacKenzie

(“MacKenzie Decl.”) (June 25, 2018) ¶ 3, ECF No. 25-2 at 93. He was asleep when the bomb

detonated, and “was woken up by a flash of light, which was followed immediately by a loud



                                                 10
boom and a blast that sent [his] bed, with [him] in it, crashing against the wall of [his] room.” Id.

¶ 4. He and his suitemates, who each “suffered some injuries but were mobile,” “checked for

injured servicemen on the floor below” and carried a badly-injured fellow airman “down six

flights of stairs to the triage area.” Id. ¶ 5. MacKenzie also received treatment at the triage area,

and “was later told [he] would be eligible for a Purple Heart but [he] declined because [he] knew

there were many more seriously wounded airmen.” Id. ¶ 6. He remained at Khobar Towers for a

“harrowing” two and a half months, before leaving the Air Force in 1997 and “bounc[ing]

around in several jobs, none lasting very long.” Id. ¶¶ 7–8. Though MacKenzie has, for

“personal reasons,” “declined to seek or receive treatment for PTSD, and therefore ha[s] no

formal diagnosis,” he has “many PTSD symptoms,” including “startl[ing] easily” and “anger

management issues.” Id. ¶ 9. He has “tried to suppress or minimize” the “physical injuries and

psychological wounds from the terrorist attack at the Khobar Towers,” but “know[s] that [his]

life was never the same after.” Id. ¶ 10.

               6.      Jason Porter Remar

       On June 25, 1996, plaintiff Jason Porter Remar was an aircraft maintenance crew chief in

the 58th Fighter Squadron on a tour of duty at Dhahran Air Force Base, where he was housed in

Khobar Towers. Pls.’ Damages Mot., Attach 2, Decl. of Jason Porter Remar (“Remar Decl.”)

(June 28, 2018) ¶ 3, ECF No. 25-2 at 96. He was “walking in [a] parking lot not far away” from

where the bomb detonated, and “felt a rumble and saw a cloud of dust and gravel approaching”

and “tried to run in the opposite direction, but it caught up to [him], knocked [him] down, and

carried [him] along the ground for about 15 or 20 feet.” Id. ¶ 4. Remar sought treatment at the

triage area for his “numerous cuts and abrasions,” and does not “remember anything immediately

after that but [he] later woke up in a nearby Saudi hospital.” Id. ¶¶ 4–6. “Although . . . not . . .



                                                  11
hurt too bad, [he] stayed there to stay with [his] friends who were,” and over the following days

“learned the names of [his] friends who were either very badly hurt or killed,” which “was very

painful.” Id. ¶¶ 6–7. Remar remained in the Air Force, but “was not the same person” and

“struggled with major depression” for which he “was prescribed medication” that he still takes.

Id. ¶ 8. While he “ha[s] learned to try to cope with what happened in [his] own way,” and

“tr[ies] not to think about” the attack, he “largely” attributes his depression to the bombing. Id.

¶¶ 8–9.

                 7.      Charles Blank and Four Family Members

          On June 25, 1996, plaintiff Charles Blank was serving his third tour of duty at the

Dhahran Air Force Base as a member of the 34th Fighter Squadron, and was in his living room

with three suitemates at the time of the bombing. Pls.’ Damages Mot., Attach 2, Decl. of Charles

Blank (“Charles Blank Decl.”) (June 28, 2018) ¶¶ 3–4, ECF No. 25-2 at 23. “The entire wall

came crashing in,” and Blank had to be helped out from under “the frame of the glass door”

before “crawl[ing] into the hallway.” Id. ¶ 4. He and his suitemates “checked each other’s

injuries,” at which point Blank noticed “a puddle of blood under” him, which “seemed to be

from [his] legs.” Id. ¶ 6. Before seeking medical help for himself, Blank “check[ed] for injured

airmen” in a nearby suite, and “saw another pilot who was squirting blood from his neck.” Id. ¶

7. While trying to find aid, he assisted others in carrying other injured airmen, including at least

one who died while Blank was helping to carry him to triage. Id. Blank ultimately required 22

stitches in his leg, and, for nearly ten years, he and his wife “were still picking and pulling pieces

of glass out of [his] legs as they gradually worked their way to the skin surface.” Id. ¶¶ 9, 14.

He remained in the Air Force before joining the Air National Guard, but still experiences




                                                  12
flashbacks to the Khobar Towers bombing, which are triggered by news of “new terrorist

attack[s],” or by movie “scenes of explosions and flying glass.” Id. ¶¶ 15–18.

       Four of Blank’s family members are plaintiffs in this lawsuit: his wife, Linda Kay Blank,

son, and two siblings. Blank’s wife had not yet heard the news of the bombing when she

received “a phone call from [Blank] letting [her] know he was alive. [She] was shaken” but

Blank was unable to “talk for long,” and she did not hear from him again for “a[ ]long time.”

Pls.’ Damages Mot., Attach 2, Decl. of Linda Kay Blank (“Linda Blank Decl.”) (June 28, 2018)

¶¶ 3–4, 6, ECF No. 25-2 at 31. The “days immediately after the explosion were very difficult,”

as she heard from other spouses that her husband “was hurt and that it was serious,” and she

“worried that he might be badly hurt but had been trying to minimize that or just spare” her in his

phone call. Id. ¶¶ 5, 7. As a result of the attack, Linda Blank decided to “quit [her] job so that

[she] could stay home with” the couple’s son, because “in case anything happened to either of

[them], [they] didn’t want [him] to grow up without really knowing either parent.” Id. ¶ 8. In

addition to helping “pull pieces of glass from Charles’[s] body for years after the attack,” Linda

has “gone through everything with him” emotionally as well, even once reading the “diary where

[Charles] wrote down much of what happened . . . . It was truly horrifying to read. [She] realized

that he was able to write some things that were too hard to talk about.” Id. ¶¶ 10–11.

       Nathan Blank is Blank’s son, and, “[a]lthough [he] was very young at the time of the

attack, [he] suffered emotional distress and mental anguish throughout [his] childhood because

of the devastating effect the attack had on [his] father, [his] mother, and [his] whole family.”

Pls.’ Damages Mot., Attach 2, Decl. of Nathan Blank (“Nathan Blank Decl.”) (June 28, 2018) ¶¶

3, 5, ECF No. 25-2 at 34. “The effect this terrorist attack has had on [him] will be everlasting.




                                                 13
[Nathan Blank] grew up seeing [his] father’s scars and . . . witness[ing] the anguish he has when

retelling the events of that day.” Id. ¶ 6.

        Deborah Millrany is Blank’s sister, and at the time of the Khobar Towers attack “was

working at an airline counter where [she] could see the news on television, and saw some of the

reports coming in of an explosion at the Khobar Towers residential complex.” Pls.’ Damages

Mot., Attach 2, Decl. of Deborah Millrany (“Millrany Decl.”) (June 27, 2018) ¶¶ 2, 4, ECF No.

25-2 at 36. Knowing that her brother “was stationed in Saudi Arabia [she] became very

concerned that he may have been caught in that explosion,” which concern increased when she

“called his wife Linda and could not initially get through.” Id. ¶ 4. Millrany “was fiercely

protective of” her brother growing up, and they “remained close in adult life.” Id. ¶ 5. She notes

that Blank “became quieter” after returning from Saudi Arabia, and “know[s] he kept a lot in and

never wanted to talk about the details of what he experienced. He was almost apologetic about

receiving a Purple Heart because he said that there were a lot of airmen who were much more

seriously hurt than he was.” Id. ¶ 6.

        Andrew P. Blank is Blank’s brother, and was “always very close” with Blank, who

“taught [Andrew] how to ride a bike and to play hockey, which [they] played together for over

20 years.” Pls.’ Damages Mot., Attach 2, Decl. of Andrew P. Blank (“Andrew Blank Decl.”)

(June 2018) ¶ 3, ECF No. 25-2 at 29. After initially hearing about the bombing, Andrew Blank

“did not hear that [Blank] was injured but OK for about twelve hours after that initial phone

call,” and the wait “was agonizing” as he “saw the rubble and destruction” on the news, along

with “reports of deaths and serious injuries.” Id. ¶ 5. The two brothers “had a close bond” and

Andrew Blank’s “fears for his [brother’s] safety and survival were profound. Although [he] was

relieved when [he] eventually heard that [Blank] had survived,” the experience “caused



                                                14
[Andrew] considerable emotional distress. Id. ¶ 6. When Blank returned home, Andrew Blank

“could tell that the experience had changed him. He became less open, less optimistic,

somewhat withdrawn and a harder person in general. To this day he doesn’t want to talk about

what happened there, and doesn’t want the Purple Heart he was awarded for his injuries to be

displayed in his house,” all of which has made Andrew “sad” and “sorry to see the effect” the

attack had on Blank. Id. ¶ 7.

               8.     John Gaydos and Three Family Members

       On June 25, 1996, plaintiff John Gaydos was an avionics maintenance specialist in the

Air Force serving a rotation at the Dhahran Air Force Base, where he was housed at the Khobar

Towers complex. Pls.’ Damages Mot., Attach 2, Decl. of John Gaydos (“John Gaydos Decl.”)

(June 19, 2018) ¶¶ 3–5, ECF No. 25-2 at 38. He was on a couch in his suite’s common area

when he heard a rumble, and then “experienced a huge blast wave.” Id. ¶ 6. Gaydos was helped

out of the building by one of his suitemates, and remembers putting his hand to his ear and

feeling “nothing but blood,” and experiencing “tunnel vision,” but does not “remember much

else after that” but knows he “was helped/carried to medical assistance.” Id. ¶ 8. While

receiving “emergency medical care in a triage area that had been set up on a bus,” Gaydos “lost

consciousness but [] remember[s] waking up more than once to notice that [he] was receiving

CPR,” and “[o]ne of the medics kept talking to [him] to try [to] make sure that [he] did not lose

consciousness again.” Id. ¶ 9. He was “taken to a small infirmary nearby,” where he “saw

several body bags,” and observed a “female Captain with one eye hanging out of its socket. She

asked one of the medics if it could be saved. He said no, and she calmly proceeded to cut it off

with ordinary scissors, asked to have it bandaged, and then proceeded to help others.” Id.

Gaydos was then evacuated to a nearby hospital, and then to a military hospital in Germany,



                                                15
where he received surgical treatment for injuries that “included broken bones in [his] skull and

left elbow; a severed nerve and ulnar artery damage in [his] left arm; extensive shrapnel wounds

to [his] face, arms, and legs, where the glass from the shattered sliding glass doors hit [his]

body.” Id. ¶¶ 10–11.

       Gaydos was hospitalized after returning to the United States, and “received additional

medical treatment,” but still “suffer[s] substantial pain in [his] legs and arms almost every single

day.” Id. ¶¶ 10, 12. Gaydos “cannot walk any significant distances and cannot stand still for any

length of time. [His] left arm has lost much of its mobility and function, and [his] left hand has

lost feeling.” Id. ¶ 12. Those physical symptoms, however, “are minor compared to the mental

and emotional after-effects of the terrorist attack.” Id. ¶ 13. Gaydos has “had a hard time

finding or retaining employment,” and has “constant recurring nightmares and flashbacks,” even

injuring his wife while flailing during a nightmare. Id. In 2008, he was evaluated as “‘exhibiting

severe symptoms associated with posttraumatic stress disorder’ and [his] ‘related major

depressive disorder and panic disorder,’” id. ¶ 14; see id., Ex. A, Psychological Evaluation of

John Gaydos by Phoebe A McLeod, PhD (Mar. 8, 2008), ECF No. 25-2 at 43–45, and was rated

as 80 percent disabled, id., Ex. B, VA Rating Decision (Sep. 23, 2015), ECF No. 25-2 at 47.

Gaydos “continue[s] to have flashbacks,” “nightmares,” and “difficulty sleeping,” but has

“started to receive therapy” and regularly “attend[s] a PTSD support group.” Id. ¶¶ 16–17.

Through this treatment, he has become more aware of the ways in which his PTSD symptoms—

“irritability, shortness of temper, and sometimes abusive behavior”—have “adversely affected”

his family and “been a great burden to them.” Id. ¶ 17.

       Three of Gaydos’s family members are plaintiffs in this lawsuit: his wife, Barbara

Gaydos, son, and daughter. Gaydos’s wife was at home with their two children when her father



                                                 16
called to tell her “that something had happened at the Khobar Towers complex.” Pls.’ Damages

Mot., Attach 2, Decl. of Barbara Gaydos (“Barbara Gaydos Decl.”) (June 19, 2018) ¶¶ 3–4, ECF

No. 25-2 at 50. She “learned that there had been a bomb blast and that not all the members of

[Gaydos’s] unit had been accounted for,” but “heard nothing about [him] for two full days,”

during which time she “did not know if he was alive or dead, or whether he was badly injured.”

Id. ¶ 5. After Gaydos came home, Barbara observed “changes in John” in addition to “his

obvious and extensive physical injuries, which required him to use a wheel chair for several

months.” Id. ¶ 7. Though Gaydos “had been a very physical, outgoing, and outdoorsy young

man, enjoying social interactions and outdoors activities,” upon “his return, he did not want to go

anywhere and became more guarded and distant,” was “often . . . hunkered down in bed, even

during the middle of the day.” Id. ¶ 8. “John also suffered from disordered sleep and

nightmares,” and Barbara Gaydos believes that she sustained a concussion when, during a

nightmare, Gaydos “accidentally hit [her] in the head while he was flailing about.” Id. ¶ 9. She

has “no doubt that John’s PTSD caused by the terrorist bombing ha[s] caused a serious strain on

[their] marriage and adversely affected [their] family life,” including inflicting “considerable

emotional distress” on her and their children, who “seem to have suffered secondary or indirect

PTSD.” Id. ¶ 13.

       Ethan Gaydos is John and Barbara Gaydos’s son, and was “about two and a half years

old” at the time of the bombing and does not “have a clear recollection of learning” about it,

though he does “recall a vague sense that things were not right and that [his] mother was upset.”

Pls.’ Damages Mot., Attach 2, Decl. of Ethan Gaydos (“Ethan Gaydos Decl.”) (June 22, 2018) ¶¶

3–4, ECF No. 25-2 at 53. As Ethan Gaydos grew up, he “became aware that [his father] was

troubled by [] demons,” and “[i]t was not unusual to be woken up in the middle of the night by



                                                 17
hearing [him] shouting during one of his nightmares.” Id. ¶ 5. “In general, [his] father was

distant and uninvolved,” though “at times he would get angry at [Ethan] and shout at [him],

although he would alter apologize. Because of his injuries and physical limitations, he was not

able to play with [Ethan] the way a lot of other dads did.” Id. ¶ 6. Ethan Gaydos has “no doubt

that [his] emotional development and growth were adversely affected by the PTSD that affected

[his] father after the terrorist attack. Although [he] was very young at the time of the attack, [he]

suffered severe emotional distress and mental anguish throughout [his] childhood because of the

devastating after-effects the attack had on” his parents and their “whole family.” Id. ¶ 8. The

emotional distress of the attack itself continued “throughout [his] childhood and to this day,” and

“[t]he psychological after-effects of the attack were even more difficult,” as his “whole family

has been deeply and adversely affected” by Gaydos’s “physical and psychological limitations

and deficits.” Id. ¶ 9.

        Elizabeth Gaydos is John and Barbara Gaydos’s daughter, and, like her brother, Ethan,

she “was very young at the time of the attack and do[es] not remember what happened around

that time.” Pls.’ Damages Mot., Attach 2, Decl. of Elizabeth Gaydos (“Elizabeth Gaydos Decl.”)

(June 22, 2018) ¶¶ 3–4, ECF No. 25-2 at 56. “The attack caused [her] mother to experience

severe emotional distress when it happened, and caused [her] family great emotional distress not

only when it happened, but also throughout [her] childhood and to this day. The serious injuries

suffered by [Gaydos] limited his ability to participate in our family life and to be the same person

he was before the attack. The psychological after-effects of the attack were even more difficult

for” the family. Id. ¶ 8. Growing up, Elizabeth Gaydos “became aware that it was very difficult

to try to get any attention from [her] father, and that [her] mother also had little time for [her].

[She] felt neglected and started to engage in self-harming behaviors,” and received “anger and



                                                  18
blame” from her parents rather than “support or sympathy.” Id. ¶ 4. Elizabeth Gaydos also

“seem[s] to have picked up some ‘secondary’ symptoms of [her] dad’s PTSD,” as both have

similar “large startle[d] reaction[s]” when, for example, a plate is dropped at a restaurant. Id. ¶ 5.

                  9.       Matthew G. Spicer and Three Family Members

         On June 25, 1996, plaintiff Matthew G. Spicer was an “F15 avionics technician assigned

to the 58th Fighter Squadron” serving a tour of duty at Dhahran Air Force Base. Pls.’ Damages

Mot., Attach 2, Decl. of Matthew G. Spicer (“Matthew Spicer Decl.”) (June 25, 2018) ¶ 3, ECF

No. 25-2 at 58. That evening, he “shared a smoke with [his] good friend Peter Morgera,” who

was killed in the bombing, before returning to his suite. Id. ¶ 4. The blast occurred while Spicer

was sitting on a couch, and he “remember[s] a shaking like an earthquake and a feeling like

thunder was going through [him], and that it became dark all of a sudden,” and he was struck in

his legs by fragments of the suite’s glass doors as they blew in. Id. ¶ 5. Believing they had been

hit by a missile, and thinking more might follow, he and his suitemates “shelter[ed] in place for a

while” before going downstairs to the triage area that had been “set up where the dining area

was,” and Spicer noticed some of his “friends being carried out . . . in very bad shape, screaming

in pain.” Id. ¶ 6.5 After receiving “some first aid for [his] leg wounds,” Spicer remained at

Dhahran “for several more days” before traveling back to the United States, and during that time

he “helped load the caskets of [his] comrades who did not” survive “for their final journey back

to Dover Air Force base.” Id. ¶ 7. Spicer “often think[s]” of those who died in the bombing, and

“sometimes ha[s] ‘flashbacks’” where he “suddenly re-live[s] some of the sights and sounds of

that day,” and states that he also “sometimes become[s] randomly emotional.” Id. ¶ 9. “For

personal reasons,” he “do[es] not want to go to the VA for any sort of psychological evaluation


5
        One of those friends was Cielito Valencia, the lead plaintiff in Valencia v. Islamic Republic of Iran, 774 F.
Supp. 2d 1 (D.D.C. 2010).

                                                         19
or treatment” and therefore does not have any formal PTSD diagnosis, but instead “‘self-

medicate[s]’ with alcohol,” though he does receive “a lot of help and emotional support” from

his brother, and has been able to speak to friends about “these experiences and their after-

effects.” Id. ¶¶ 9–10.

       Three of Spicer’s family members are plaintiffs in this lawsuit: his ex-wife, Cathy Eunha

Kim Spicer-Lindsy, son, and brother. Spicer-Lindsy was married to Matthew Spicer at the time

of the attack on Khobar Towers, and “was living on base housing with [their] infant son.” Pls.’

Damages Mot., Attach 2, Decl. of Cathy Eunha Kim Spicer-Lindsy (“Cathy Spicer-Lindsy

Decl.”) (June 28, 2018) ¶¶ 3–4, ECF No. 25-2 at 61. After hearing about the bombing of Khobar

Towers, she “became very anxious and distraught,” “suffer[ing] severe emotional distress and

mental anguish,” and remembers “as sheer torture” the time during which she waited to find out

that Spicer “had survived and was not seriously injured.” Id. ¶¶ 4–5, 8. When he returned,

however, “he was a changed man. He had become moody and withdrawn [and] awoke at night

with bad dreams and night sweats.” Id. ¶ 6. Spicer-Lindsy “thought he just needed some time to

process what had happened, but things did not improve with time,” and Spicer “became abusive

toward [her], both verbally and otherwise.” Id. Although they “had not had any real problems in

[their] marriage before” the bombing, their marriage “deteriorated” after, due to “problems” with

“Matthew’s mental state . . . caused by the bombing and its after-effects,” and the two separated

in 1999 before divorcing in 2005. Id. ¶¶ 6–7; see also id. ¶ 9.

       Cathy Spicer-Lindsy also submitted a declaration on behalf of her and Spicer’s son,

Christian William Spicer, “who has autism and is not verbal,” and for whom Spicer-Lindsy

serves as guardian. Pls.’ Damages Mot., Attach 2, Decl. of Christian William Spicer (“Spicer-




                                                20
Lindsy for Christian Spicer Decl.”) (June 28, 2018) ¶ 2, ECF No. 25-2 at 66.6 Christian Spicer

“was too young to understand what was happening” after the bombing, but “he suffered from the

after-effects.” Id. ¶ 5. “Although he had been a good father, and tried to continue, Matthew

ended up largely exiting Christian’s life around the 4th grade. After [their] separation and

divorce, Matthew’s attempts to reach out to Christian were few and far between,” and Spicer-

Lindsy “believe[s] Christian suffered significant harm from the lack of his father’s attention, care

and concern.” Id. ¶ 6.

         Christopher G. Spicer is Spicer’s brother, and on the day of the attack he “received a

phone call from [his] aunt telling [him] that something had happened at [] Khobar Towers,” but

that “she did not know what had happened” to Spicer. Pls.’ Damages Mot., Attach 2, Decl. of

Christopher G. Spicer (“Christopher Spicer Decl.”) (June 28, 2018) ¶¶ 3–4, ECF No. 25-2 at 64.

He was “immediately very worried and anxious” while awaiting news about Spicer, and his

“fears concerning his survival and safety were intense,” causing him “great emotional distress.”

Id. ¶¶ 4, 8. When Spicer returned, Christopher Spicer observed that “he had been through a lot”

and “seemed like a different person,” and “sensed some psychological scars” in addition to the

“physical scars on [his brother’s] legs.” Id. ¶ 5. Spicer “was withdrawn and moody at times,”

and “was also emotionally distant.” Id. ¶ 6. After Spicer and Cathy Spicer-Lindsy divorced,



6
          The two declarations submitted by, and on behalf of, Christian Spicer contain discrepancies about his
abilities and knowledge. Compare Spicer-Lindsy for Christian Spicer Decl. ¶ 5 (“Christian was too young to
understand what was happening.”), with Pls.’ Liability Mot., Attach. 2, Decl. of Christian William Spicer (Feb.
2018) ¶ 5, ECF No 22-2 at 15 (“I suffered severe emotional distress and mental anguish when I first heard news of
the attack and of the many deaths and casualties there because I knew that my father was serving there. I saw the
pictures of the rubble and the destruction after the terrorist attack as reported on television news.”); compare Spicer-
Lindsy for Christian Spicer Decl. ¶ 2 (stating that Christian Spicer “has autism and is not verbal”), with Pls.’
Liability Mot., Attach. 2, Decl. of Christian William Spicer (Feb. 2018) ¶ 1 (attesting that he was “competent to
testify about the facts personally known to” him). Despite these discrepancies, the Court relies on the declaration
submitted by Christian Spicer’s mother on his behalf, see Spicer-Lindsy for Christian Spicer Decl. ¶ 2 (“I am the
guardian for my son Christian William Spicer, who has autism and is not verbal. I am authorized to make this
Declaration on his behalf.”), finding that this “evidence [is] satisfactory to the [C]ourt,” 28 U.S.C. § 1608(e), given
that Christian Spicer is “disabled,” Compl. ¶ 14.

                                                          21
Spicer “came to live with” Christopher Spicer, who “was glad to be able to help him during this

difficult time.” Id. The brothers are eleven months apart in age, and “had always been very

close,” so “it hurt [Christopher] to see the changes and difficulties [Matthew] went through as a

result of the Khobar Towers bombing,” and Spicer’s “psychological trauma . . . became a burden

and problem for [their] whole family.” Id. ¶¶ 7–8.

               10.      Jerry Timothy Sasser, Jr. and Three Family Members

       On June 25, 1996, plaintiff Jerry Timothy Sasser, Jr. “was just hours from finishing [his]

first tour of duty and was getting ready to go home” from the Dhahran Air Force Base, where he

“was present at the Khobar Towers” complex. Pls.’ Damages Mot., Attach 2, Decl. of Jerry

Timothy Sasser, Jr. (“Jerry Sasser Jr. Decl.”) (June 26, 2018) ¶¶ 3–4, ECF No. 25-2 at 68. While

returning to his room, he “stopped briefly at the room” of three fellow airmen, but declined their

invitation to join their card game. Id. ¶ 4. All three were killed in the blast. Id.7 Sasser “was

[on a] phone call home . . . when all the lights went out and [he] heard what sounded like a train,

a sonic boom, and an earthquake all at once,” and he lost consciousness. Id. ¶ 5. “When [he]

came to, it appeared that [he] had been thrown forcibly against the wall,” and his “vision was

grayed out and [he] couldn’t hear anything.” Id. Once his senses returned, Sasser “spent several

hours assisting the wounded and trying to find survivors,” going “back into the building several

times until it became clear that there were no additional survivors.” Id. ¶ 6. Even though he

“knew there would be no more,” he felt he “had to lie to friends who were still hoping to find

additional survivors.” Id. While he ignored his own injuries at first, Sasser had sustained

“numerous cuts, abrasions, and contusions,” “many fragments of glass were embedded in [his]

body,” and, as a result of “being thrown against the wall by the blast, he also “had herniated and



7
       One of those three was Joseph Rimkus, whose father was the plaintiff in Rimkus, 750 F. Supp. 2d at 167.

                                                      22
ruptured discs in [his] back, which have required several major surgeries.” Id. ¶ 7. Sasser

remains “in constant pain from these injuries,” and “take[s] pain medications every day to

manage the pain,” but “[t]he psychological after effects have been even more devastating.” Id.

¶¶ 8–9.

          Sasser is “rated as 100 percent disabled” by the VA, and has “received and continue[s] to

receive treatment for traumatic brain injury, posttraumatic stress disorder, and depression.” Id. ¶

9; id. Ex. A, Letter from VA to Jerry Timothy Sasser re Disability Rating (Apr. 24, 2017), ECF

No. 25-2 at 72. These psychological effects have caused Sasser’s family relationships to

“deteriorate[],” and he “couldn’t keep a job,” “picked fights with strangers at bars,” and “started

doing drugs, smoking, and drinking heavily.” Id. ¶ 10. “Although [he] eventually sought and

received some therapy, [his] family relationships were damaged almost beyond repair,” and his

“first marriage ended in divorce.” Id. ¶ 11. Sasser is now “happily remarried,” but worries that

he “subject[s] [his] wife to [his] own personal demons,” noting that she “has seen [him] in a ball

of tears, hiding from fireworks,” and “deliver[ing] a tear-filled speech, honoring [his] friends

who lost their lives.” Id. ¶ 12. He “suffered severe emotional distress in addition to [his]

physical injuries as a result of the terrorist attack”—“trauma” that “is a nightmare that no 20-year

old kid should ever have to endure. It ruined [his] life.” Id. ¶¶ 13–14.

          Two of Sasser’s family members are plaintiffs in this lawsuit: his parents as well as his

brother’s estate. Jerry Timothy Sasser, Sr. is Sasser’s father, and learned about the Khobar

Towers attack from the evening news, and “at about the same time” he “received a call from” his

son “letting us know that he had survived.” Pls.’ Damages Mot., Attach 2, Decl. of Jerry

Timothy Sasser, Sr. (“Jerry Sasser Sr. Decl.”) (June 28, 2018) ¶¶ 2–4, ECF No. 25-2 at 73.

“When Jerry returned,” however, Sasser, Sr. “realized he was not the same active and outgoing



                                                  23
young man he had been. He was withdrawn and apathetic. He had used to come to see us

frequently but now he did not and even avoided contact with us. He did not return phone calls.”

Id. ¶ 5. Sasser, Sr. saw that his son “was not taking steps to get treatment or help” and worried

that “he was throwing his life away,” until “[f]inally [he] . . . insisted [Sasser] get some

professional help” or else Sasser, Sr. “would stop helping him as well.” Id. ¶¶ 5–6. Though

“gradually [Sasser has] improved somewhat,” he has “never [been] the same,” causing Sasser,

Sr. “considerable grief and anguish,” noting that he “felt we had lost a loving and vital family

member” due to Sasser’s “continuing physical and psychological issues.” Id. ¶¶ 6–8.

       Deborah Homs is Jerry Timothy Sasser, Jr.’s mother, and learned about the Khobar

Towers attack from the evening news, but the “news had not really registered with” her when she

“received a phone call” from Sasser saying that he had survived. Pls.’ Damages Mot., Attach 2,

Decl. of Deborah Homs (“Homs Decl.”) (June 28, 2018) ¶¶ 2–4, ECF No. 25-2 at 77. Her

happiness that Sasser “was ok” was tempered by the knowledge that “he must have gone through

a lot, and [she] felt bad for him and his fellow airmen when [she] saw the devastation on tv,” and

she “suffered severe emotional distress when” she “saw pictures of the rubble and devastation on

television news reports.” Id. ¶¶ 4, 9. “When Jerry returned, he was not at all the same person.

He was in bad shape” and “distanced himself from his family.” Id. ¶ 5. Though he “has

gradually improved,” “[i]t has broken [Homs’s] heart to see what happened to him.” Id. ¶¶ 7–8.

She “feel[s] [she] lost the happy, optimistic young man [who] had been so involved with his

family, his community, and his Church.” Id. ¶ 8.

       Kimberly Watters Sasser is the widow of Jerry’s younger brother, Jason Allen Sasser,

and a declaration on Jason’s behalf has been submitted by Sasser. Pls.’ Damages Mot., Attach 2,

Decl. of Jerry T. Sasser, Jr. on Behalf of the Estate of His Deceased Brother, Jason Allen Sasser



                                                  24
(“Jason Sasser Decl.”) (June 2018) ¶¶ 2–3, ECF No. 25-2 at 75; see Motion to Substitute Party,

ECF No. 28; Minute Order (July 24, 2018).8 The brothers “often played together as kids and

were very close,” and Jason “looked up to” Sasser, but “[t]hat all changed when [Sasser] came

home after the Khobar Towers attack.” Id. ¶¶ 5–6. Sasser “just shut down emotionally and

Jason very much missed having [an] involved older brother,” and “soon turned to drugs and

alcohol to numb the pain of losing [Jerry’s] affection.” Id. ¶¶ 6–7. Jason Sasser “became

rebellious and often blamed [his brother] for his life because [Jerry] left him behind,” and “was

in so much pain over the loss of his big brother emotionally.” Id. ¶ 7. Before Jason Sasser’s

death, the brothers had “just recently started growing closer” after more than 20 years of

emotional distance. Id. ¶ 7.

                  11.      Gregory Eric Leinenbach and One Family Member

         On June 25, 1996, plaintiff Gregory Eric Leinenbach was a member of the 58th Fighter

Squadron on a tour of duty at Dhahran Air Force Base, where he was housed in Khobar Towers.

Pls.’ Damages Mot., Attach 2, Decl. of Gregory Eric Leinenbach (“Leinenbach Decl.”) (June 19,

2018) ¶¶ 3–4, ECF No. 25-2 at 81. He was asleep when the bomb detonated, and “was woken up

by a loud blast, and flying debris.” Id. ¶ 6. Though his way out of his room was “blocked by

toppled furniture and debris,” Leinenbach was able to evacuate with help from his suitemates,

and made his way to a “triage facility, where [he] received initial first aid for [his] wounds,”

which included cuts on his legs from “pieces of glass [that] were embedded in them.” Id. ¶¶ 6–7.

“The rest of that night was a blur,” and over the following days he “received word on who the

fatalities were,” including several of Leinenbach’s friends, which “affected [him] deeply.” Id. ¶¶



8
        Jason Sasser “died in a tragic accident on April 1st, 2018,” Jason Sasser Decl. ¶ 3, and his wife, Kimberly
Watters Sasser, in her capacity as personal representative of the Estate of Jason Allen Sasser, has been substituted as
named party pursuant to Federal Rule of Civil Procedure 25(a), see Minute Order (July 24, 2018).

                                                          25
8–9. Upon his return to the United States, he received additional medical treatment, “including

removal of more pieces of glass embedded in [his] legs and stitches to repair the wounds,” and

pieces of glass continued to surface for “many months after” as well. Id. ¶ 10.

       After leaving the Air Force in 2003, Leinenbach had “difficulty sleeping, difficulty

concentrating, . . . and had some trouble with relationships with [his] co-workers,” and “found it

difficult to maintain employment for any significant amount of time,” and has been unemployed

since 2011. Id. ¶¶ 12, 15. At his wife’s urging, he sought help from the VA, where he was

diagnosed with PTSD and has “received therapy, counseling, and medication.” Id. ¶ 13. He is

rated “50 percent disabled” by the VA. Id. Leinenbach “suffered severe emotional distress . . .

as a result of the 1996 terrorist attack,” which “haunt[s] [him] to this day.” Id. ¶ 16. He is

“afraid of crowds and avoid[s] them, [] startle[s] easily, and sleep[s] badly, with frequent and

recurring nightmares,” and “anger[s] easily,” all of which “have had a persistent negative affect

on [his] life and [his] relationships within [his] family.” Id. ¶¶ 16–17.

       Plaintiff Joy Leinenbach is Gregory Leinenbach’s wife, and was at work when she

received a phone call from her father-in-law telling her that there had been an explosion at

Khobar Towers, but no specific “information about Greg.” Pls.’ Damages Mot., Attach 2, Decl.

of Joy Leinenbach (“Joy Leinenbach Decl.”) (June 19, 2018) ¶¶ 3, 6, ECF No. 25-2 at 87. She

“was immediately gripped by tremendous anxiety and emotional distress,” and “worried” that

her husband, to whom she “was very close,” had been “severely injured or killed,” and did not

learn until “about a day and a half” later that he “was injured but ok”—a wait that was “sheer

agony for [her].” Id. ¶ 7. Joy Leinenbach “sensed very quickly that [her husband] was changed”

after he returned home, and he “grew more distant with time, and became more easily irritated

and angered,” including with their children. Id. ¶ 8. He still “has trouble sleeping and has



                                                 26
frequent nightmares,” and his “anxiety causes [Joy Leinenbach] to have anxiety” as well, and

both have experienced “continued emotional distress and anguish” due to “Gregory’s PTSD.”

Id. ¶ 9.

                  12.    Eric Dale Ziegler and One Family Member

           On June 25, 1996, plaintiff Eric Dale Ziegler was an aircraft maintenance crew chief in

the 58th Fighter Squadron on a tour of duty at Dhahran Air Force Base, where he was housed in

Khobar Towers. Pls.’ Notice of Filing Supporting Decls., Attach 1, Decl. of Eric Dale Ziegler

(“Ziegler Decl.”) (June 30, 2018) ¶¶ 3–4, ECF No. 26-2 at 1. At the time of the bombing, he

“was sitting on [his] bed,” but the force of the blast sent him “across the room.” Id. ¶ 4.

“[W]hen [he] came to, [he] was crawling to try to get out,” though he “couldn’t walk[,] and

could barely see.” Id. ¶ 6. A friend “helped carry” Ziegler out of his suite, and they “tried to

help” one of Ziegler’s suitemates as well, “but he was too badly injured to be moved,” and

Ziegler “held him and stayed with him until he died.” Id. Ziegler was the only one of his

suitemates to survive the attack. Id. ¶ 4. He was taken to a triage area, and then to a series of

hospitals before “[e]ventually [he] was airlifted back to” the United States, where he received

treatment for “deep cuts and abrasions to [his] face, scalp, and right eye, right upper arm, right

knee and back,” as well as “nerve damage” and “a broken neck which required surgery.” Id. ¶¶

7–9. Ziegler has “also undergone two major back surgeries and two major right knee surgeries

including a total knee replacement,” and still takes “pain medications daily” for “pain in [his] left

arm with diminished use and feeling, and also intermittent pain in both legs with some

diminished use and feeling.” Id. ¶¶ 9–10. “The psychological after-effects were even more

devastating,” as he recalls his suitemate “dying in [his] arms,” and “the sight of [his other] suite

mates lying dead in the living room.” Id. ¶ 11. Ziegler “still ha[s] nightmares,” is “hypervigilant



                                                  27
and ha[s] had anger issues.” Id. ¶ 11. After being “diagnosed as having suffered Traumatic

Brain Injury” and with PTSD, he is “rated as 100 percent disabled by the VA.” Id. ¶ 12; see id.

Ex. A, Letter from VA to Eric Ziegler re VA Benefits (Mar. 25, 2016), ECF No. 26-2 at 5.

       Plaintiff Nancy Kilfoyle was married to Eric Ziegler at the time of the Khobar Towers

attack and learned of the attack from several messages on her answering machine, including one

“from the Air Force letting [her] know that there had been a bombing [] but that they did not

have any information yet about Eric.” Pls.’ Damages Mot., Attach 2, Decl. of Nancy Kilfoyle

(“Kilfoyle Decl.”) (June 27, 2018) ¶¶ 3–4, ECF No. 25-2 at 90. She “was frightened and anxious

about what might have happened to” him until receiving a call from Ziegler later that day saying

that he was injured and “being taken care of in a hospital.” Id. ¶ 4. Kilfoyle noticed that after

Ziegler returned, he “became a different person” and “was now moody and withdrawn.” Id. ¶ 5.

“One time [she] asked him why he no longer seemed to have any close friends, and he said,

‘because they die.’” Id. She also noted that “[h]is temper was shorter and much more

unpredictable,” causing her to feel she “had to walk on eggshells to avoid any explosive

outbursts,” and despite seeking “help from a marriage counselor, [they] grew apart,” ultimately

divorcing in 2007. Id. ¶¶ 6–7. Kilfoyle is “certain that the changes in Eric and the after-effects

of the bombing at the Khobar Towers were the principal reason we couldn’t work things out.”

Id. ¶ 7. Due to those after-effects, she experienced “many years” of “continuing emotional

distress and anguish.” Id. ¶ 9.

               13.     Thomas R. Lawrence and Four Family Members

       On June 25, 1996, plaintiff Thomas R. Lawrence was an Air Force avionics specialist on

a tour of duty at Dhahran Air Force Base, where he was housed in Khobar Towers. Pls.’

Damages Mot., Attach 2, Decl. of Thomas R. Lawrence (“Thomas Lawrence Decl.”) (June 27,



                                                 28
2018) ¶ 3, ECF No. 25-2 at 98. He was asleep at the time of the bombing, and “was thrown out

of bed and shaken up” by the blast, but does not detail any physical injury. Id. ¶¶ 4–5. After

making his way downstairs amid “chaos and confusion,” Lawrence “was taken to a triage area . .

. where [he] saw many very badly wounded Airmen, some on stretchers.” Id. ¶¶ 5–6. He

remained at Dhahran “for almost three more months”—which were “excruciating” due to “fear

of a repeat attack”—and during that time he “helped the FBI” investigators “sift through rubble

and collect blood-stained articles of clothing, pictures, clocks, and personal effects,” and “search

areas with blood splattered on the walls and floors.” Id. ¶ 7. After returning to the United States,

Lawrence’s “life was never the same,” and he “still ha[s] flashbacks and [] difficulty with things

that bring back those memories,” including giving a presentation on the Khobar Towers attack to

classmates at the Airman Leadership School, when he “was overcome by emotion and had to

leave the room.” Id. ¶¶ 9–10. Though he has “tried to stuff everything down related to [his]

experience” at Khobar Towers, he is still “often on edge” and “occasionally ha[s] nightmares and

flashbacks,” as well as “anxiety” and being “quick to anger.” Id. ¶ 11. In 2008, Lawrence

“sought and received psychological support” and was “diagnosed with a form of PTSD called

‘Adjustment Disorder with Anxiety.’” Id. ¶ 11; see id. Ex. A, Clinical Psychologist Progress

Notes for Thomas Russell Lawrence (July 28, 2008), ECF No. 25-2 at 103. Nonetheless, he

“know[s] that [he is] not nearly the same person [he] was before the attack,” and is “more

difficult to get along with for [his] wife and family.” Id. ¶ 12.

       Four of Lawrence’s family members are plaintiffs in this lawsuit: his wife, Robyn

Elizabeth Lawrence, parents, and sister. Lawrence’s wife learned of the Khobar Towers attack

when she “came home from attending court [and] had 16 messages on [her] voice mail,” the first

of which “asked if [she] knew whether Thomas was dead or alive.” Pls.’ Damages Mot., Attach



                                                 29
2, Decl. of Robyn Elizabeth Lawrence (“Robyn Lawrence Decl.”) (June 27, 2018) ¶¶ 3–4, ECF

No. 25-2 at 104. Although “the second message was from [her] husband and he said that he was

basically ok,” she was “[n]onethless . . . very upset, in part because [she] didn’t know whether he

may have been trying to minimize his injuries,” and she “cried, . . . hyperventilated, and [] asked

a friend to sleep over with” her. Id. ¶ 4. Robyn Lawrence became “even more upset when [she]

saw some of the news coverage of what had happened at the Khobar towers” and “imagined

what Thomas must have gone through,” while “fear[ing] that . . . another attack” might occur.

Id. ¶ 5. She returned to work after several days, but asked her “boss to make sure the cable news

was not on while [she] was working . . . because it caused [her] continued distress.” Id. ¶ 6.

Robyn Lawrence states that she “was especially fearful because [she] had already lost both [her]

parents when [she] was just seven years old,” and “feared that [she] might now lose Thomas as

well.” Id. Though Lawrence had been “optimistic and enjoyed joking around,” when he

returned he “seemed distant and moody at times. He was irritable and his temper was much

shorter.” Id. ¶ 7. The two were not “able to discuss anything related to” the attack for “many

years,” and Robyn Lawrence “[e]ventually [] convinced Thomas to seek professional help” for

his PTSD. Id. ¶ 7. She “believe[s] that [she] also ha[s] some degree of PTSD,” and that having

lost her parents “at seven made [her] more susceptible to it.” Id. ¶ 8.

       Kimi Lawrence is Lawrence’s mother, and learned of the Khobar Towers attack from a

radio news bulletin “that there had been a truck bomb explosion at the Khobar Towers,” and

immediately “felt like [her] world had fallen out from under” her. Pls.’ Damages Mot., Attach 2,

Decl. of Kimi Lawrence (“Kimi Lawrence Decl.”) (June 28, 2018) ¶¶ 3–4, ECF No. 25-2 at 107.

She “began to cry” and “became even more worried and distraught” after seeing “some of the

images of destruction and rubble on tv,” and it was “several [] hours” until she learned from



                                                 30
Robyn Lawrence that her son had survived. Id. ¶¶4–5. Kimi Lawrence experienced nausea and

“felt terrible anxiety” as Lawrence remained in Dhahran for several months and she “knew he

was still in the danger zone, and it was a long time before [she] could see him again and hug him

and count his fingers and toes.” Id. ¶ 7. Though she “knew that Tom would not be the same

person” after the bombing, she “was surprised how much he changed when he came back,” both

“in his face and his behavior.” Id. ¶ 8. The “change in Tom” caused Kimi Lawrence to feel

“helpless and depressed. [They] had always been very close—[she] was eighteen when Tom

was born, and in a sense [they] had grown up together,” and so it “was difficult for [her] to see

the change in” him. Id. ¶¶ 9–10. The “experience [her] son went through deeply and adversely

affected all of . . . his immediate family, and some of the after-effects of that terrible day still

linger with all of” them. Id. ¶ 11.

        Bruce Russell Lawrence is Thomas’s father, and learned of the Khobar Towers attack in

a phone call from Kimi Lawrence. Pls.’ Damages Mot., Attach 2, Decl. of Bruce Russell

Lawrence (“Bruce Lawrence Decl.”) (June 28, 2018) ¶¶ 2, 4, ECF No. 25-2 at 110. “Although

[he] was about 750 miles away, [he] drove back home all the way that day and night because

[he] wanted to be back with [his] wife and daughter as soon as possible,” and “realized that [he]

had to be strong for [his] wife and daughter.” Id. ¶¶ 4–5. Bruce Lawrence remained “worried

and fearful” while his son “stay[ed] in the danger zone for several more months,” and was then

“dismayed when [he] saw the changes in Tom when he returned.” Id. ¶¶ 6–7. Lawrence “was

more withdrawn and cautious,” and Bruce Lawrence saw “him hit the dirt and dive under a

trailer when there [were] fireworks nearby.” Id. ¶ 7. His “whole family was affected and had to

adjust to the new reality of how Tom had changed,” and Bruce Lawrence “was always angry




                                                   31
about what happened and about how ineffective the investigation and pursuit of the terrorists

seemed to be.” Id.

        Andrea Jo Grimson is Lawrence’s sister, and was eleven years old at the time of the

Khobar Towers attack. Pls.’ Damages Mot., Attach 2, Decl. of Andrea Jo Grimson (“Grimson

Decl.”) (June 27, 2018) ¶¶ 2–3, ECF No. 25-2 at 112. When her parents told her about the

bombing, she “was shocked,” and, after seeing coverage of the attack on TV, she “became scared

[she] may never see [Lawrence] again because [she] thought there may be another attack like

that.” Id. ¶ 4. Grimson “was very close to [her] brother,” and “missed him terribly when he left

to join the Air Force,” “sometimes [going] to his room and cr[ying] because he was not there.”

Id. Her brother’s experience affected her in other ways as well. She was at school during the

September 11, 2001, attacks on the World Trade Center, and became “angry with [her]

classmates and yelled at them for not taking it seriously enough,” believing “they did not

understand the severity of such attacks the way [she] did,” and Grimson “had to leave school

early that day.” Id. ¶ 6. That reaction underscored the effect of Lawrence’s experience, and she

was “diagnosed with anxiety and depression issues and ha[s] been on medication since [she] was

16,” while also having “to help out with [her] mom who became very depressed and anxious.”

Id. ¶¶ 7–8. Grimson also found that Lawrence “clearly was not the same after he returned,” as he

“became overly cautious and overly protective, especially with” her, and she “missed and

mourned the optimistic and active young man who had been [her] brother.” Id. ¶ 7. Lawrence’s

“experience at the Khobar Towers adversely affected all of . . . his immediate family, and some

of the after-effects of that terrible day still linger.” Id. ¶ 9.




                                                    32
               14.     Tracy Matthew Winter and One Family Member

       On June 25, 1996, plaintiff Tracy Matthew Winter was a maintenance crew chief in the

58th Fighter Squadron on a tour of duty at Dhahran Air Force Base, where he was housed in

Khobar Towers. Pls.’ Damages Mot., Attach 2, Decl. of Tracy Matthew Winter (“Winter Decl.”)

(June 22, 2018) ¶ 3, ECF No. 25-2 at 114. He was “exiting the kitchen area of [the] building . . .

when [he] was thrown on the floor by [the] blast,” and was struck by “many pieces of flying

glass,” which caused bleeding requiring “eleven stitches” along with “additional treatment”

when he returned to the United States. Id. ¶¶ 4–6. Winter subsequently left the Air Force “but

had a hard time holding a job,” and was ultimately “imprisoned for two years for trafficking in

drugs. In prison [he] spoke with a psychiatrist who helped [him] realize for the first time that

[he] was having trouble processing what had happened to [him] in the attack.” Id. ¶ 6. He has

been “diagnosed with PTSD and tinnitus and [is] rated as 70 percent disabled.” Id. ¶ 8; see id.

Ex. A, VA Rating Decision (Apr. 20, 2012), ECF No. 25-2 at 117–18. Winter’s “life has

stabilized considerably” since his incarceration, but he “still ha[s] recurring nightmares that wake

up [his] wife because [he] cr[ies] out in [his] sleep,” including nightmares where he “tr[ies] to

scream but no sound comes out, or tr[ies] to shoot a gun but the bullets just roll out.” Id. ¶ 7.

       Plaintiff Angela Rose is Winter’s mother, and learned of the Khobar Towers attack from

her car radio. Pls.’ Damages Mot., Attach 2, Decl. of Angela Rose (“Rose Decl.”) (June 28,

2018) ¶¶ 3–4, ECF No. 25-2 at 119. Her “heart was racing and [she] turned around and headed

home” where she “turned on the tv news and saw the horrific images of what had happened” and

“was extremely distressed and distraught, not knowing if [her] son was alive or dead” until

“[m]any hours later.” Id. ¶¶ 4–5. When Winter returned to the United States, “he was changed,”

and the “sparkle in his eyes was gone. He slept on the floor with a gun next to him.” Id. ¶ 6.



                                                 33
Rose “was close to [her] son and loved him very much,” and she “suffered severe emotional

distress when [she] heard of the attack and saw pictures” in news reports, and “know[s] it hurt

him deeply.” Id. ¶¶ 8–9. In addition to Winter’s “continuing psychological issues,” their “whole

family has been adversely affected to this day” by the bombing. Id. ¶ 10.

                 15.      Alan Jeffrey Wade and Three Family Members

        On June 25, 1996, plaintiff Alan Jeffrey Wade was a Senior Airman, Power Production

Specialist, on a tour of duty at Dhahran Air Force Base, where he was housed in Khobar Towers.

Pls.’ Notice of Filing Supporting Decl., Attach 1, Decl. of Alan Jeffrey Wade (“Wade Decl.”)

(July 5, 2018) ¶ 3, ECF No. 27-1 at 1. When the attack hit, he “was thrown against a concrete

wall” and “suffered severe injuries to [his] back, arms, and right hand.” Id. ¶ 4. The back injury

“required major lumbar disc surgery,” and Wade still has “considerable pain in [his] lower back

and in [his] right hand,” but he “also suffered severe emotional distress” as what he “experienced

and saw on that day has never left” him. Id. ¶¶ 4–6. He “saw many close friends and co-workers

lying in the rubble and did what [he] could to help bring them to safety,” for which efforts he

was awarded The Air Force Commendation Medal, in addition to a Purple Heart for his own

injuries. Id. ¶ 5.9 Wade “suffered considerable pain and significant after-effects, both physical

and psychological, as a result of being a victim of the terrorist attack that day,” and has “received

treatment for [PTSD], Major Depressive Disorder, suicide attempts, and survivors’ guilt


9
        The Air Force Commendation Medal citation states:
        Airman Wade was present during the terrorist attack on Khobar Towers . . . . Within seconds following the
        blast, Airman Wade started to search for wounded and other survivors . . . . With total disregard for his
        personal safety, he helped comb the entire building in an attempt to account for all of the building’s 130
        occupants. Demonstrating outstanding calm and sense of purpose, he . . . ensure[d] that wounds were treated
        promptly. He served on a team fabricating stretchers from broken doors and ensured that casualties were
        safely evacuated from the building. He helped transport wounded to the casualty collection point for
        additional treatment. His conduct during the evening of 25 June 1996 directly saved the lives of at least six
        persons.
Wade Decl., Ex. A, Air Force Commendation Medal Awarded to Senior Airman Alan J. Wade (Dec. 2, 1996), ECF
No. 27-1 at 4–5.

                                                         34
syndrome, but [that] list just touches the surface.” Id. ¶¶ 7–8. He has also “been unable to hold

steady employment” and has “difficulty maintaining relationships with [his] family,” who “were

all very close to” him and who he knows are “deeply concerned about” him. Id. ¶¶ 7, 9.

       Three of Wade’s family members are plaintiffs in this lawsuit: his parents, and his

brother. Bonnie C. Wade is Wade’s mother, and “learned of the bomb attack on the television

national news,” which she and her husband watched “with increasing horror and fear as reports

came in of the building collapse and destruction of the living quarters.” Pls.’ Damages Mot.,

Attach 2, Decl. of Bonnie C. Wade (“Bonnie Wade Decl.”) (June 23, 2018) ¶¶ 3–4, ECF No. 25-

2 at 121. The phone number for an information line “was so overloaded [she] could not get

through,” and Bonnie Wade waited “about seven hours” before learning that Wade had survived,

during which time her “anxiety about [her] son grew severe,” her “heart was racing and skipping

beats,” her “[b]reathing was rapid and labored,” and she “felt like all energy had drained out of”

her. Id. ¶¶ 4–6. After Wade returned, however, she immediately “noticed some significant

changes” to the “carefree and happy young man” who had left for Saudi Arabia: he “isolated

himself from family members; he had anger management problems; [and] he had a hard time

maintaining any employment.” Id. ¶ 7. Bonnie Wade “worried about him a lot,” even “driv[ing]

to his house to check on him” if she had been unable to “contact him for a long time.” Id. In one

instance, she and her husband “used [their] key to enter because [her son] didn’t respond to the

doorbell, and he became very angry and threatened” them. Id. Although Wade has received

treatment, Bonnie Wade “would like to think that he is being helped but [she is] not sure,” and—

given that “there is no complete cure for PTSD,” and that she is “not sure [her son] takes” his

prescribed medications—she “worr[ies] about Alan every day,” to the extent that she “ha[s]

trouble sleeping because [she] reprocess[es] all [her] worries and concerns about Alan.” Id. ¶¶



                                                35
8–9. She is also concerned “about what will happen to Alan after” she and her husband, who

“are in [their] late seventies,” “are no longer able to assist him.” Id. ¶ 10. Bonnie Wade states

that the Khobar Towers attack “has deeply and adversely affected” Wade as well as “the lives of

all those who love him, including” her. Id. ¶ 11.

       Thomas H. Wade is Wade’s father, and “learned of the attack on the television news,”

when he and his wife “saw the pictures of the devastation and the rubble that was left of one of

the Khobar Towers buildings.” Pls.’ Damages Mot., Attach 2, Decl. of Thomas H. Wade

(“Thomas Wade Decl.”) (June 23, 2018) ¶¶ 2, 4, ECF No. 25-2 at 126. He “was very worried”

and “feared that [his] son was critically injured or worse, but [he] tried to keep hope alive

because [his] wife was in a panic state.” Id. ¶ 4. After being unable to get through to the Air

Force’s hotline number, Thomas Wade “finally heard from Alan” about seven hours after first

learning about the bombing. Id. ¶ 5. “After Alan returned to the United States he was awarded a

Purple Heart” but “refused to attend the presentation ceremony.” Id. ¶ 6. It “became obvious

that he had emotional issues,” and that “the carefree, optimistic young man who had left for

Saudi Arabia was no longer the same.” Id. ¶¶ 6–7. “He withdrew from his family and isolated

himself. Alan was a talented and smart person,” but “the after-effects of his experience in Saudi

Arabia were undermining him and eating away at his ability to keep employment or maintain

relationships, even with his family who loved and tried to help him.” Id. ¶ 7. Wade’s “condition

has deteriorated” in the last year, and he “has required further hospitalization and psychiatric

care,” and Thomas and Bonnie Wade “worry about [their] son” and “continue to try to help him

in any way [they] can.” Id. ¶¶ 8–9.

       Michael Kevin Wade is Wade’s brother, and the two “were close growing up and stayed

in close touch even after [Wade] enlisted in the Air Force.” Pls.’ Damages Mot., Attach 2, Decl.



                                                 36
of Michael Kevin Wade (“Michael Wade Decl.”) (June 23, 2018) ¶ 3, ECF No. 25-2 at 124.

Michael Wade learned of the Khobar Towers attack when, returning home from work, he “turned

on the tv and saw the destruction and rubble,” and he “was very anxious and terrified that [his]

brother may have been killed in the blast.” Id. ¶ 5. He could not get through to the Air Force

information hotline, and so “checked frequently with [his] parents” until finally at “2 am [he]

heard from” his father that his brother was alive. Id. ¶ 6. Despite his “relie[f],” he “still got

almost no sleep that night.” Id. After Wade’s return, Michael Wade saw “the devastating impact

the terrorist attack had on his life,” as Wade “frequently lost his temper, and had trouble holding

any jobs.” Id. ¶ 7. The effect grew “worse” over time, and Wade “frequently sent . . . bizarre

and delusional emails,” and was “suspicious of [his family’s] motives when [they] tried to help

him.” Id. ¶ 8. Michael Wade is “sad and distressed” that he “may never again be able to

experience the warm and close relationship [he] had with Alan.” Id. ¶ 9.

               16.     Richard M. Williams

       Plaintiff Richard M. Williams is the father of Kevin S. Williams, who, on June 25, 1996,

was an Air Force Accounting Officer on a tour of duty at Dhahran Air Force Base, where he was

housed in Khobar Towers. Pls.’ Damages Mot., Attach 2, Decl. of Richard M. Williams

(“Williams Decl.”) (June 27, 2018) ¶ 3, ECF No. 25-2 at 128. When the bomb detonated, Kevin

Williams “was sitting in the window well of his room, and was blown across the room and

against the wall . . . by the force of the blast,” causing “injuries to his head and body” for which

he “was awarded a Purple Heart.” Id. ¶ 4. Williams learned of the attack from Kevin Williams’s

mother, and was “shocked and dismayed to see pictures of the rubble and devastation” when he

“turn[ed] on the television news.” Id. ¶ 5. He “was extremely anxious, not knowing whether

Kevin had survived or suffered serious injury,” and did not receive any news “for about 48



                                                  37
hours,” during which time he, his wife, and younger son “became nervous wrecks” and Williams

“suffered great mental anguish and emotional distress.” Id. ¶¶ 6–7, 10. Williams “heard from

one of Kevin’s close friends . . . that he had seen footage on the cable news of Kevin being

evacuated on a stretcher” and that “Kevin was moving and was clearly alive,” before finally

“hear[ing] from Kevin himself . . . that, although he had been wounded, he would be ok.” Id. ¶

7. He and his son “have always been very close,” and Williams “moved to be near him after he

joined the Air Force, and [they] would get together on holidays and often at other times . . . even

when he was later stationed at more distant locations,” but he “know[s] that [his son] sometimes

experiences flashbacks and is saddened when he thinks about what happened at the Khobar

Towers.” Id. ¶ 9. Though he is “very proud” of his son’s Air Force career, he “know[s] that

Kevin’s life and [his] own were never the same after that attack.” Id. ¶ 10.

               D.      PROCEDURAL HISTORY

       The plaintiffs filed this lawsuit against the defendants on April 17, 2017. See Compl.

The defendants were properly served in accordance with the FSIA, which provides the procedure

for completing service upon a foreign state or political subdivision of a foreign state. See Return

of Service, ECF No. 19; see also infra Part III.B (detailing service on defendants). The Clerk

entered default against the defendants on January 22, 2018. Entry of Default, ECF No. 21. The

plaintiffs subsequently filed the instant motions for default judgment as to liability and for

damages. See Pls.’ Liability Mot.; Pls.’ Damages Mot. In response to the Court’s June 15, 2018,

Minute Order, the plaintiffs “elect[ed] to submit documentary evidence to the Court” rather than

present evidence at an evidentiary hearing. Pls.’ Notice of Election to Submit Documentary

Evidence, ECF No. 24.




                                                 38
                 II.    LEGAL STANDARD

          Under Federal Rule of Civil Procedure 55(b)(2), a court may consider entering a default

judgment when a party applies for that relief. See FED. R. CIV. P. 55(b)(2). “[S]trong policies

favor resolution of disputes on their merits,” and therefore, “‘[t]he default judgment must

normally be viewed as available only when the adversary process has been halted because of an

essentially unresponsive party.’” Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980) (quoting

H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689, 691 (D.C. Cir.

1970)).

          Notwithstanding its appropriateness in some circumstances, “entry of a default judgment

is not automatic.” Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005) (footnote omitted). Thus,

the procedural posture of a default does not relieve a federal court of its “affirmative obligation”

to determine whether it has subject-matter jurisdiction over the action. James Madison Ltd. by

Hecht v. Ludwig, 82 F.3d 1085, 1092 (D.C. Cir. 1996). Additionally, “a court should satisfy

itself that it has personal jurisdiction before entering judgment against an absent defendant,” but

“[i]n the absence of an evidentiary hearing, although the plaintiffs retain ‘the burden of proving

personal jurisdiction, they can satisfy that burden with a prima facie showing.’” Mwani, 417

F.3d at 6–7 (quoting Edmond v. U.S. Postal Serv. Gen. Counsel, 949 F.2d 415, 424 (D.C. Cir.

1991)) (alteration adopted). In doing so, “they may rest their argument on their pleadings,

bolstered by such affidavits and other written materials as they can otherwise obtain.” Id. at 7.

          Finally, when default judgment is sought under the FSIA, a claimant must “establish[] his

claim or right to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). “This

provides foreign sovereigns a special protection akin to that assured the federal government by

FED. R. CIV. P. 55(e),” which has been renumbered by the 2007 amendment to Rule 55(d). Jerez



                                                 39
v. Republic of Cuba, 775 F.3d 419, 423 (D.C. Cir. 2014); see also H.R. REP. No. 94-1487, at 26

(1976) (stating that § 1608(e) establishes “the same requirement applicable to default judgments

against the U.S. Government under rule 55(e), F.R. Civ. P.”). While the “FSIA leaves it to the

court to determine precisely how much and what kinds of evidence the plaintiff must provide,

requiring only that it be ‘satisfactory to the court,’” courts must be mindful that Congress enacted

Section 1605A, FSIA’s terrorism exception, and Section 1608(e) with the “aim[] to prevent state

sponsors of terrorism—entities particularly unlikely to submit to this country’s laws—from

escaping liability for their sins.” Han Kim v. Democratic People’s Republic of Korea, 774 F.3d

1044, 1047–48 (D.C. Cir. 2014) (quoting 28 U.S.C. § 1608(e)).

       With this objective in mind, the D.C. Circuit has instructed that “courts have the

authority—indeed, we think, the obligation—to ‘adjust evidentiary requirements to . . . differing

situations.’” Id. at 1048 (quoting Bundy v. Jackson, 641 F.2d 934, 951 (D.C. Cir. 1981))

(alteration adopted). Courts must draw their “findings of fact and conclusions of law from

admissible testimony in accordance with the Federal Rules of Evidence.” Id. at 1049 (quoting

Daliberti v. Republic of Iraq, 146 F. Supp. 2d 19, 21 n.1 (D.D.C. 2001)). “In a FSIA default

proceeding, a factual finding is not deemed clearly erroneous if ‘there is an adequate basis in the

record for inferring that the district court . . . was satisfied with the evidence submitted.’” Owens

v. Republic of Sudan, 864 F.3d 751, 785 (D.C. Cir. 2017) (quoting Commercial Bank of Kuwait

v. Rafidain Bank, 15 F.3d 238, 242 (2d Cir. 1994)) (alteration in original). Uncontroverted

factual allegations that are supported by admissible evidence are taken as true. Roth v. Islamic

Republic of Iran, 78 F. Supp. 3d 379, 386 (D.D.C. 2015) (“Courts may rely on uncontroverted

factual allegations that are supported by affidavits.” (citing Rimkus, 750 F. Supp. 2d at 171));

Gates v. Syrian Arab Republic, 580 F. Supp. 2d 53, 63 (D.D.C. 2008), aff’d, 646 F.3d 1 (D.C.



                                                 40
Cir. 2011) (quoting Estate of Botvin v. Islamic Republic of Iran, 510 F. Supp. 2d 101, 103

(D.D.C. 2007)); accord FED. R. CIV. P. 56(e)(2) (authorizing court to “consider the fact

undisputed for purposes of the motion” when adverse party “fails to properly address another

party’s assertion of fact”).

        Finally, the D.C. Circuit “review[s] the District Court’s FSIA damages awards for abuse

of discretion,” and its “review of findings underlying a default judgment in a FSIA case of this

sort is ‘lenient.’” Fraenkel v. Islamic Republic of Iran, Ministry of Foreign Affairs, et al., 892

F.3d 348, 356 (D.C. Cir. 2018) (quoting Owens, 864 F.3d at 785).

                III.    DISCUSSION

        A default judgment may be entered when (1) the Court has subject-matter jurisdiction

over the claims, (2) personal jurisdiction is properly exercised over the defendants, (3) the

plaintiffs have presented satisfactory evidence to establish their claims against the defendants,

and (4) the plaintiffs have satisfactorily proven that they are entitled to the monetary damages

they seek. Each of these requirements is addressed seriatim below.

                A.      SUBJECT-MATTER JURISDICTION UNDER THE FSIA

        This Court may exercise “original jurisdiction” over a foreign state “without regard to

amount in controversy” in “nonjury civil action[s]” seeking “relief in personam with respect to

which the foreign state is not entitled to immunity either under sections 1605–1607 of this title or

under any applicable international agreement.” 28 U.S.C. § 1330(a). As the plaintiffs seek in

personam relief, the remaining question is whether the defendants are entitled to immunity under

the FSIA or another international agreement.

        Foreign governments are generally immunized from lawsuits brought against them in the

United States unless an FSIA exception applies. See 28 U.S.C. § 1604; Mohammadi v. Islamic



                                                 41
Republic of Iran, 782 F.3d 9, 13–14 (D.C. Cir. 2015). The plaintiffs invoke jurisdiction under

§ 1605A of the FSIA, which provides that “[a] foreign state shall not be immune from the

jurisdiction of courts of the United States or of the States in any case . . . in which money

damages are sought against a foreign state for personal injury or death that was caused by an act

of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material

support or resources for such an act . . . .” 28 U.S.C. § 1605A(a)(1). The plaintiffs must prove

four elements to establish subject-matter jurisdiction under this exception: (1) “the foreign

country was designated a ‘state sponsor of terrorism at the time of the act,’” Mohammadi, 782

F.3d at 14 (quoting 28 U.S.C. § 1605A(a)(2)(A)(i)(I)); (2) “the ‘claimant or the victim was’ a

‘national of the United States’ at that time,” id. (quoting 28 U.S.C. § 1605A(a)(2)(A)(ii)); (3) “in

a case in which the act occurred in the foreign state against which the claim has been brought,

the claimant has afforded the foreign state a reasonable opportunity to arbitrate the claim,” 28

U.S.C. § 1605A(a)(2)(A)(iii); and (4) the plaintiff seeks monetary damages “for personal injury

or death caused by ‘torture, extrajudicial killing, aircraft sabotage, hostage taking, or the

provision of material support or resources for such an act,’ if ‘engaged in by an official,

employee, or agent’ of a foreign country,” Mohammadi, 782 F.3d at 14 (quoting 28 U.S.C. §

1605A(a)(1)). The plaintiffs have satisfactorily proven the applicable elements here.10

         With respect to the first element, Iran has been designated a state sponsor of terrorism by

the U.S. Department of State since 1984, and, consequently, retained this designation at the time

of the Khobar Towers bombing. See Compl. ¶ 20; see also Anderson, 753 F. Supp. 2d at 76

(“Iran . . . has been designated a state sponsor of terrorism . . . since January 19, 1984.” (internal


10
         Although this suit falls beyond the ten-year statute of limitations for actions brought under the FSIA’s
terrorism exception established at 28 U.S.C. § 1605A(b), the “limitation period in § 1605A(b) is not jurisdictional,”
and the defendants have “forfeited [their] affirmative defense . . . by failing to raise it in” this Court. Owens, 864
F.3d at 804.

                                                          42
quotation marks omitted)). The IRGC, as “a military organization and a branch of the Islamic

Republic of Iran,” Compl. ¶ 22, is included within the FSIA’s definition of a “foreign state” as

encompassing “a political subdivision of a foreign state or an agency or instrumentality” thereof,

28 U.S.C. § 1603(a); see Rimkus, 750 F. Supp. 2d at 180 (finding that the IRGC “constitute[s]

[an] integral part[] of Iran’s political structure, and thus constitute[s] a foreign state for [FSIA]

purposes”). Consequently, the plaintiffs have satisfied the first element as to both defendants.

        As to the second element, the plaintiffs have averred in sworn declarations that they were

United States citizens at the time of the attack. See Akins Decl. ¶ 2 (attesting to the declarant’s

United States citizenship); Anthony Decl. ¶ 2 (same); Sills Decl. ¶ 2 (same); Hurst Decl. ¶ 2

(same); MacKenzie Decl. ¶ 2 (same); Remar Decl. ¶ 2 (same); Charles Blank Decl. ¶ 2 (same);

Linda Blank Decl. ¶ 2 (same); Nathan Blank Decl. ¶ 2 (same); Millrany Decl. ¶ 2 (same);

Andrew Blank Decl. ¶ 2 (same); John Gaydos Decl. ¶ 2 (same); Barbara Gaydos Decl. ¶ 2

(same); Ethan Gaydos Decl. ¶ 2 (same); Elizabeth Gaydos Decl. ¶ 2 (same); Matthew Spicer

Decl. ¶ 2 (same); Cathy Spicer-Lindsy Decl. ¶ 2 (same); Spicer-Lindsy for Christian Spicer Decl.

¶ 2 (same); Christopher Spicer Decl. ¶ 2 (same); Jerry Sasser Jr. Decl. ¶ 2 (same); Jerry Sasser

Sr. Decl. ¶ 2 (same); Homs Decl. ¶ 2 (same); Pls.’ Liability Mot, Ex. A, Decl. of Jason Allen

Sasser (Dec. 21, 2017) ¶ 2, ECF No. 22-2 at 31 (same); Leinenbach Decl. ¶ 2 (same); Joy

Leinenbach Decl. ¶ 2 (same); Ziegler Decl. ¶ 2 (same); Kilfoyle Decl. ¶ 2 (same); Thomas

Lawrence Decl. ¶ 2 (same); Robyn Lawrence Decl. ¶ 2 (same); Kimi Lawrence Decl. ¶ 2 (same);

Bruce Lawrence Decl. ¶ 2 (same); Grimson Decl. ¶ 2 (same); Winter Decl. ¶ 2 (same); Rose

Decl. ¶ 2 (same); Wade Decl. ¶ 2 (same); Bonnie Wade Decl. ¶ 2 (same); Thomas Wade Decl. ¶

2 (same); Michael Wade Decl. ¶ 2 (same); Williams Decl. ¶ 2 (same). Thus, the second element

is firmly established.



                                                  43
        The plaintiffs in this case need not satisfy the third element because the attack took place

in Saudi Arabia, not Iran, and thus the statutory requirement of “afford[ing] the foreign state a

reasonable opportunity to arbitrate the claim” before bringing this action does not apply. 28

U.S.C. § 1605A(a)(2)(A)(iii).

        Finally, the evidence presented in Blais and Heiser, of which the Court has taken judicial

notice, is sufficient to establish that the plaintiffs’ claimed damages “for personal injury . . . that

was caused by an . . . extrajudicial killing” at the Khobar Towers for which the defendants

provided “material support or resources.” 28 U.S.C. § 1605A(a)(1). The plaintiffs explain the

history of Iran and IRGC’s support of Hezbollah, Compl. ¶¶ 24–27, and the expert testimony in

the Blais and Heiser litigation, described above, based on the FBI’s extensive investigation of the

bombing, proves that the defendants “organized and sponsored” the Khobar Towers attack,

Heiser I, 466 F. Supp. 2d at 262. In other words, the evidence shows that the defendants’ actions

were a “substantial factor in the sequence of events that led to the plaintiff[s’] injur[ies],” and

that those injuries were “reasonably foreseeable or anticipated as a natural consequence of the

defendant[s’] conduct.” Owens, 864 F.3d at 794 (internal quotation marks omitted).

        In addition, the Khobar Towers bombing carried out by Saudi Hezbollah, which killed 19

American service members and caused the “personal injur[ies]” suffered by the plaintiffs, was

manifestly an extrajudicial killing for which the defendants provided material support, and for

which the defendants can be subject to the jurisdiction of this Court. See Owens, 864 F.3d at 778

(“[T]he plain meaning of § 1605A(a) grants . . . jurisdiction over claims against designated state

sponsors of terrorism that materially support extrajudicial killings committed by nonstate

actors.”). “[E]xtrajudicial killing” has the “meaning given . . . in section 3 of the Torture Victim

Protection Act of 1991,” 28 U.S.C. § 1605A(h)(7), which, in turn, defines this term to mean “a



                                                   44
deliberated killing not authorized by a previous judgment pronounced by a regularly constituted

court affording all the judicial guarantees which are recognized as indispensable by civilized

peoples,” Pub. L. No. 102-256, § 3(a), 106 Stat. 73, 73 (1992) (codified at 28 U.S.C. § 1350 note

§ 3(a)). No “regularly constituted court affording all the judicial guarantees which are

recognized as indispensable by civilized peoples” could have authorized the truck bomb that

“sheared off the face of Building 131 . . . and reduced most of it to rubble.” Blais, 459 F. Supp.

2d at 48. Thus, the evidence presented in Blais and Heiser demonstrates that the plaintiffs’

claims arise from an extrajudicial killing for which the defendants provided material support.

       Accordingly, the defendants do not enjoy foreign sovereign immunity from the instant

suit, pursuant to 28 U.S.C. § 1605A, and subject-matter jurisdiction may be properly exercised

pursuant to 28 U.S.C. § 1330(a).

               B.      PERSONAL JURISDICTION

       The Court next examines whether effective service has been made, as required by 28

U.S.C. § 1330(b), which governs personal jurisdiction over foreign states. See 28 U.S.C.

§ 1330(b) (providing that “[p]ersonal jurisdiction over a foreign state shall exist as to every claim

for relief over which the district courts have jurisdiction . . . where service has been made under

section 1608 of this title”). Service may be effected under 28 U.S.C. § 1608 in one of four ways:

(1) by “special arrangement for service between the plaintiff and the foreign state,” (2) “in

accordance with an applicable international convention on service of judicial documents,” or, if

the first two options are not applicable, (3) by “sending a copy of the summons and complaint

and a notice of suit, together with a translation of each into the official language of the foreign

state, by any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk

of the court to the head of the ministry of foreign affairs of the foreign state concerned,” or, if



                                                  45
service cannot be made under the third option, (4) by requesting the Clerk of the Court to send

the aforementioned package to “the Secretary of State in Washington, District of Columbia, to

the attention of the Director of Special Consular Services—and the Secretary shall transmit one

copy of the papers through diplomatic channels to the foreign state and shall send to the clerk of

the court a certified copy of the diplomatic note indicating when the papers were transmitted.”

28 U.S.C. § 1608(a).

       “The defendants have neither made a special arrangement for service with the plaintiffs

nor entered into any international convention governing service,” Braun v. Islamic Republic of

Iran, 228 F. Supp. 3d 64, 78 (D.D.C. 2017); Pls.’ Liability Mem. at 4–5, leaving only the latter

two forms of service available here. The plaintiffs used both. The necessary papers were sent by

certified mail to Iran, via its ministry of foreign affairs, Certificate of Mailing (May 11, 2017),

ECF No. 12, and to the IRGC, Certificate of Mailing (May 26, 2017), ECF No. 14, consistent

with 28 U.S.C. § 1608(a)(3). The necessary papers were also transmitted via diplomatic

channels, Return Serv./Aff., ECF No. 19, consistent with 28 U.S.C. § 1608(a)(4).

       Accordingly, the plaintiffs have established that service was properly effected against the

defendants and, thus, personal jurisdiction is properly exercised.

               C.      THE DEFENDANTS’ LIABILITY

       All the plaintiffs bring a claim under 28 U.S.C. § 1605A(c) for intentional infliction of

emotional distress. Compl. ¶¶ 43–48 (Count III). In addition, the fifteen service member

plaintiffs who were present at the bombing site bring a claim for assault and battery, id. ¶¶ 36–42

(Count II), seeking compensatory damages for “personal injury, mental anguish, pain and

suffering, loss of companionship and society, loss of consortium, pecuniary loss[,] . . . loss of

income,” id. ¶ 33, the twenty-four family member plaintiffs bring a claim for loss of solatium, id.



                                                 46
¶¶ 50–51 (Count IV), and all thirty-nine plaintiffs seek “punitive damages” as well, id. ¶ 56

(Count V). Section 1605A(c) provides a federal private right of action against designated state

sponsors of terrorism for enumerated categories of persons, including “a national of the United

States” or her “legal representative,” for “personal injury or death caused by . . . that foreign state

. . . for which the courts of the United States may maintain jurisdiction . . . for money damages.”

28 U.S.C. § 1605A(c). Successful plaintiffs may recover damages that “include economic

damages, solatium, pain and suffering, and punitive damages.” Id.

       Section 1605A(c) provides a private right of action, but no guidance on the substantive

bases for liability to determine plaintiffs’ entitlement to damages. Consequently, courts “may

rely on well-established statements of common law, found in state reporters, the Restatement of

Torts, and other respected treatises, in determining damages under § 1605A(c).” Fraenkel, 892

F.3d at 353; see Estate of Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 24 (D.D.C.

2009) (“Heiser II”) (applying “general principles of tort law,” such as the Restatement (Second)

of Torts, to determine liability); see also Roth, 78 F. Supp. 3d at 399 (citing Oveissi, 879 F.

Supp. 2d at 54); Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311, 335 (D.D.C. 2014). The

availability of these claims for each plaintiff is discussed in detail below.

               1.      Service Member Victims

       The fifteen plaintiffs who were members of the U.S. Armed Forces injured in the Khobar

Towers bombing—Todd Akins, George C. Anthony, Charles Blank, John Gaydos, Kevin James

Hurst, Thomas R. Lawrence, Gregory Eric Leinenbach, Nicholas L. MacKenzie, Jason Porter

Remar, Jerry Timothy Sasser, Frank David Sills III, Matthew G. Spicer, Alan Jeffrey Wade,

Tracy Matthew Winter, and Eric Dale Ziegler—were each United States citizens at the time of




                                                  47
the attack and, therefore, are expressly covered by, and entitled to bring claims under, Section

1605A(c).

                       a.      Assault and Battery

       The defendants are liable for assault on each of the fifteen service members present at

Khobar Towers on June 25, 1996, if, when the defendants provided material support and

resources for the attack, they acted “intending to cause a harmful or offensive contact with . . . or

an imminent apprehension of such a contact” with those attacked, and those attacked were

“thereby put in such imminent apprehension.” RESTATEMENT (SECOND) OF TORTS § 21(1) (AM.

LAW INST. 1977). The attack and other similar acts are intended to cause harm or, at least, fear

of such harm among those targeted. Indeed, “terrorism” is defined to mean “the use of violent

acts to frighten the people in an area as a way of trying to achieve a political goal.” Terrorism,

Merriam-Webster Dictionary Online, http://www.merriam-webster.com/dictionary/terrorism

(last visited Sept. 9, 2018). The defendants are liable for battery if, when they provided material

support and resources for the attack, they acted “intending to cause a harmful or offensive

contact . . . or an imminent apprehension of such a contact” with those attacked, and “a harmful

contact with [those attacked] directly or indirectly results.” RESTATEMENT (SECOND) OF TORTS §

13. “Harmful contact” has occurred where “any physical impairment of the condition of

another’s body, or physical pain or illness” results. Id. § 15.

       Each of the fifteen plaintiffs injured in the Khobar Towers bombing has, through their

sworn declarations, demonstrated the physical and psychological impact of the bombing. See

Akins Decl. ¶¶ 4–9; Anthony Decl. ¶¶ 4–11; Sills Decl. ¶¶ 4–12; Hurst Decl. ¶¶ 4–8; MacKenzie

Decl. ¶¶ 4–10; Remar Decl. ¶¶ 4–8; Charles Blank Decl. ¶¶ 4–18; John Gaydos Decl. ¶¶ 6–17;

Matthew Spicer Decl. ¶¶ 5–9; Jerry Sasser Decl. ¶¶ 5–15; Leinenbach Decl. ¶¶ 6–16; Ziegler



                                                 48
Decl. ¶¶ 4–13; Thomas Lawrence Decl. ¶¶ 4–11; Winter Decl. ¶¶ 4–8; Wade Decl. ¶¶ 4–8.

Accordingly, the defendants are liable for assault and battery to these fifteen plaintiffs.11

                          b.       Intentional Infliction of Emotional Distress

        The defendants are liable for intentional infliction of emotional distress if they, “by

extreme and outrageous conduct[,] intentionally or recklessly cause[d] severe emotional distress

to” the plaintiffs. RESTATEMENT (SECOND) OF TORTS § 46(1); see also Roth, 78 F. Supp. 3d at

400 (quoting Heiser II, 659 F. Supp. 2d at 26). Where the claimants were not the direct recipient

of the “extreme and outrageous conduct,” the Restatement permits recovery if (1) they are

members of a victim’s immediate family and (2) they are present at the time, or “the defendants’

conduct is sufficiently outrageous and intended to inflict severe emotional harm upon a person

[who] is not present.” Heiser II, 659 F. Supp. 2d at 26–27 (quoting DAN B. DOBBS, The LAW OF

TORTS § 307, at 834 (2000)); see also RESTATEMENT (SECOND) OF TORTS § 46, cmt. l (leaving

“open the possibility of situations in which presence at the time may not be required”).

        The defendants engaged in conduct that is extreme and outrageous by providing material

support and resources to a known terrorist organization. See, e.g., Valore v. Islamic Republic of

Iran, 700 F. Supp. 2d 52, 77 (D.D.C. 2010) (“Acts of terrorism are by their very definition

extreme and outrageous and intended to cause the highest degree of emotional distress.” (quoting

Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8, 22 (D.D.C. 2009))). The fifteen plaintiff

service members present at Khobar Towers suffered the repercussions of the extreme and

outrageous conduct. The service members’ declarations demonstrate that the Khobar Towers

attack caused extreme emotional distress, and seven of these plaintiffs have been formally



11
         Christopher Galletto was not present at Khobar Towers on June 25, 1996, and his declaration does not
describe any fear or “imminent apprehension” as a result of the bombing. See Galletto Decl. Accordingly, the
defendants are not liable to Galletto for assault and battery.

                                                       49
diagnosed with PTSD. See Akins Decl. ¶ 6 (noting PTSD diagnosis); Anthony Decl., Ex. A,

Disabilities Rating (noting PTSD diagnosis); Sills Decl. ¶¶ 11–12; Hurst Decl. ¶ 8; MacKenzie

Decl. ¶¶ 9–10; Remar Decl. ¶¶ 8–9; Charles Blank Decl. ¶¶ 17–18; John Gaydos Decl., Ex. A,

Psychological Evaluation of John Gaydos (noting “severe symptoms associated with” PTSD);

Matthew Spicer Decl. ¶¶ 9–10; Jerry Sasser Decl. ¶¶ 9–15; Leinenbach Decl. ¶ 13 (noting PTSD

diagnosis); Ziegler Decl., Ex. A, Letter from VA to Eric Ziegler re VA Benefits (noting PTSD

diagnosis); Thomas Lawrence Decl. ¶ 11 (noting diagnosis of “a form of PTSD called

‘Adjustment Disorder with Anxiety’”); Winter Decl. ¶ 8 (noting PTSD diagnosis); Wade Decl.

¶¶ 5–8. Accordingly, the defendants are liable to the fifteen plaintiffs injured at the Khobar

Towers bombing for intentional infliction of emotional distress.12

                  2.        Victims’ Family Members

         The twenty-four plaintiffs who are immediate family members of service members

injured at the Khobar Towers bombing—Andrew P. Blank, Linda Kay Blank, Nathan Blank,

Barbara Gaydos, Ethan Gaydos, Elizabeth Gaydos, Andrea Jo Grimson, Robyn Elizabeth



12
          Christopher Galletto was not present at the Khobar Towers at the time of the attack, and the defendants are
therefore not liable to him for intentional infliction of emotional distress. The Khobar Towers bombing was a
terrorist bombing, and “the intent to create maximum emotional impact, particularly on third parties, is terrorism’s
raison d’etre.” Heiser II, 659 F. Supp. 2d at 27 (internal quotation marks omitted). Galletto clearly felt that impact.
See Galletto Decl. ¶¶ 6, 9 (averring that he “felt a tremendous sense of grief and loss” after the attack, and has
“never come to grips with the loss of three of [his] closest friends on that terrible day”). “As much as we
sympathize with [his] claims, we have no authority to stretch the law beyond its clear bounds to satisfy our sense of
justice.” Bettis v. Islamic Republic of Iran, 315 F.3d 325, 336 (D.C. Cir. 2003) (emphasis in original). Heiser II
held that “to collect for intentional infliction of emotional distress in cases such as this one, the plaintiff need not be
present at the place of outrageous conduct, but must be a member of the victim’s immediate family,” or, with “a
slight stretching of the immediate-family requirement,” step-parents of the victim. 659 F. Supp. 2d at 27, 29
(internal quotation marks omitted); see also Owens, 864 F.3d at 810 & n.6 (noting that “[s]everal district courts have
applied” the immediate family exception to the presence requirement “to claims for emotional distress under the
federal cause of action in the new FSIA terrorism exception.”). Stretching the immediate family exception to the
presence requirement to encompass a member of the same squadron who was absent at the time of the attack and
was “good friends” with victims of the attack, Galletto Decl. ¶ 4, is not supported by the Restatement or by Circuit
precedent, or by any decisions by other Judges of this Court, cf., e.g., Roth, 78 F. Supp. 3d at 400 (“The ‘immediate
family’ requirement is strictly construed in FSIA cases.”). Accordingly, the defendants are not liable to Galletto for
intentional infliction of emotional distress. Since Galletto may not recover against the defendants on either theory of
liability—assault and battery or intentional infliction of emotional distress—his claim must be dismissed.

                                                           50
Lawrence, Bruce Russell Lawrence, Kimi Lawrence, Joy Leinenbach, Deborah Millraney, Jerry

Timothy Sasser, Sr., Jason Allen Sasser, Deborah Homs, Cathy Eunha Kim Spicer Lindsy,

Christian William Spicer, Christopher G. Spicer, Bonnie C. Wade, Michael Kevin Wade,

Thomas H. Wade, Richard M. Williams, Angela Rose, and Nancy Kilfoyle—were each United

States citizens at the time of the attack and, therefore, are expressly covered by, and entitled to

bring claims under, Section 1605A(c).

         Each of these twenty-four plaintiffs is an immediate family member of a service member

injured in the Khobar Towers bombing, but none was present at the time of the attack. In this

case, however, the defendants’ conduct in materially supporting Saudi Hezbollah was

“sufficiently outrageous and intended to inflict severe emotional harm upon a person who is not

present,” such that a victim’s family members need not have been present to recover for their

emotional distress. Heiser II, 659 F. Supp. 2d at 27 (quoting DAN B. DOBBS, THE LAW OF TORTS

§ 307, at 834); see also Roth, 78 F. Supp. 3d at 401; Worley, 75 F. Supp. 3d at 336–37; Wyatt v.

Syrian Arab Republic, 908 F. Supp. 2d 216, 231 (D.D.C. 2012).13 Consequently, the defendants


13
           The D.C. Circuit, in 2017, certified to the D.C. Court of Appeals the question of whether, in an action
“arising from a terrorist attack that killed or injured a family member,” a foreign national plaintiff asserting a claim
under D.C. law for intentional infliction emotional distress must “have been present at the scene of the attack in
order to state a claim,” Owens, 864 F.3d at 812, but this does not preclude recovery on such claim here. As noted
above, the U.S. citizen plaintiffs in this action do not rely on D.C. law, but rather the private right of action
established by § 1605A(c), for which courts “may rely on well-established statements of common law, found in state
reporters, the Restatement of Torts, and other respected treatises, in determining damages.” Fraenkel, 92 F.3d at
353; see also Heiser II, 659 F. Supp. 2d. at 28 (stating that claims for damages under § 1605A(c) are “consider[ed] .
. . in light of traditional state-adopted principles of tort law and the construction given them by federal judges in
similar cases, rather than—as was the practice under the old pass-through approach—simply the explicit
requirements of the relevant state law”). Indeed, the D.C. Circuit acknowledged in Owens that § 1605A(c)
“provided a uniform source of federal law through which plaintiffs could seek recovery against a foreign sovereign.”
Owens, 864 F.3d at 765; see also id. at 809 (“[I]n most cases brought under the new terrorism exception, the
plaintiff need not rely upon state tort law . . . . U.S. nationals will continue to sue under § 1605A(c) and benefit from
its consistent application.”). Thus, the certified question related to awards under D.C. law to “foreign family
member plaintiffs,” id. at 809, not U.S. citizen plaintiffs. This distinction is reflected in the D.C. Circuit’s 2018
Fraenkel decision, which, while affirming that “a claim for solatium [i]s nearly indistinguishable from a claim for
intentional infliction of emotional distress,” Fraenkel, 892 F.3d at 357 (citing Flanagan v. Islamic Republic of Iran,
87 F. Supp. 3d 93, 115 (D.D.C. 2015)) (internal quotation marks omitted), did not take issue, as a matter of law,
with the propriety of awarding solatium damages to family members of the victim of terrorist actions when those
family members were not present at the site of the victim’s kidnapping and murder, see id. at 352.

                                                           51
are liable to these twenty-four plaintiffs—Andrew P. Blank, Linda Kay Blank, Nathan Blank,

Barbara Gaydos, Ethan Gaydos, Elizabeth Gaydos, Andrea Jo Grimson, Robyn Elizabeth

Lawrence, Bruce Russell Lawrence, Kimi Lawrence, Joy Leinenbach, Deborah Millraney, Jerry

Timothy Sasser, Sr., Jason Allen Sasser, Deborah Homs, Cathy Eunha Kim Spicer Lindsy,

Christian William Spicer, Christopher G. Spicer, Bonnie C. Wade, Michael Kevin Wade,

Thomas H. Wade, Richard M. Williams, Angela Rose, and Nancy Kilfoyle—for intentional

infliction of emotional distress caused by their extreme and outrageous conduct in materially

supporting the Khobar Towers attack.

         Accordingly, the plaintiffs have established the defendants’ liability to the plaintiffs

under the federal private right of action against state sponsors of terrorism, 28 U.S.C. §

1605A(c), for the torts of assault, battery, and intentional infliction of emotional distress. The

damages allowable to the plaintiffs are discussed next.

                  D.       DAMAGES

         The plaintiffs in this case seek to recover economic, pain and suffering, solatium, and

punitive damages to compensate for their own losses and to punish the defendants for their role

in the Khobar Towers bombing.14 The damages to which each plaintiff is entitled are described

below.

                  1. Legal Standard for Damages under Section 1605A(c)

         Congress, in creating a private right of action in Section 1605A(c) for victims of state-

sponsored terrorism, also provided, in the same subsection, that such foreign states are liable for



14
         Damages recoverable for the plaintiffs’ claims of intentional infliction of emotional distress resulting from
harms suffered by their immediate family members will be discussed as claims for solatium damages. See, e.g.,
Fraenkel, 892 F.3d at 357 (citing Flanagan, 87 F. Supp. 3d at 115, for the proposition that “a claim for solatium [i]s
nearly indistinguishable from a claim for intentional infliction of emotional distress” (internal quotation marks
omitted)); Valore, 700 F. Supp. 2d at 85 (“Under the FSIA, a solatium claim is indistinguishable from an
[intentional infliction of emotional distress] claim.”).

                                                         52
money damages, including “economic damages, solatium, pain and suffering, and punitive

damages.” 28 U.S.C. § 1605A(c). “Upon obtaining a default judgment, successful plaintiffs

may recover damages by proving ‘that the projected consequences are reasonably certain (i.e.,

more likely than not) to occur, and must prove the amount of damages by a reasonable

estimate.’” Fraenkel, 892 F.3d at 353 (quoting Hill v. Republic of Iraq, 328 F.3d 680, 684 (D.C.

Cir. 2003)); see also Roth, 78 F. Supp. 3d at 402 (“To obtain damages against a non-immune

foreign state under the FSIA, a plaintiff must prove that the consequences of the foreign state’s

conduct were reasonably certain (i.e., more likely than not) to occur, and must prove the amount

of damages by a reasonable estimate consistent with this [Circuit]’s application of the American

rule on damages.” (quoting Salazar v. Islamic Republic of Iran, 370 F. Supp. 2d 105, 115–16

(D.D.C. 2005) (internal quotation marks omitted and alteration in original))); Kim v. Democratic

People’s Republic of Korea, 87 F. Supp. 3d 286, 289 (D.D.C. 2015) (quoting Hill, 328 F.3d at

681). In determining the “reasonable estimate,” courts may look to expert testimony and prior

awards for comparable injury. Reed v. Islamic Republic of Iran, 845 F. Supp. 2d 204, 214

(D.D.C. 2012); Acosta v. Islamic Republic of Iran, 574 F. Supp. 2d 15, 29 (D.D.C. 2008).

       The evidence presented in Blais and Heiser I, of which this Court has taken judicial

notice and reviewed supra in Part I.B, has satisfactorily shown that the plaintiffs’ injuries were

reasonably certain and were actually the intended consequences of the defendants’ material

support of Saudi Hezbollah. Consequently, the defendants’ conduct in supporting Saudi

Hezbollah was likely, and intended, to result in injury and death and to devastate the families of

the victims. Having concluded that the plaintiffs have proven that “the consequences of the

foreign state’s conduct were ‘reasonably certain’ . . . to occur,” Roth, 78 F. Supp. 3d at 402, the




                                                 53
reasonable awards as to each plaintiff for economic loss, pain and suffering, solatium, and

punitive damages will be determined next.

               2. Economic Losses and Medical Expenses

       The fifteen plaintiff service members to whom the defendants are liable for assault and

battery seek to recover for “medical expenses” and “economic losses.” Compl. ¶ 42. “Unlike

damages for pain and suffering, lost earnings are not hard to quantify, and the Court will not

excuse plaintiffs’ failure to support the claim for lost earnings with competent evidence.”

Moradi v. Islamic Republic of Iran, 77 F. Supp. 3d 57, 71 (D.D.C. 2015). The plaintiffs in this

case have provided no evidence supporting any such recovery. Cf. Hill, 328 F.3d at 684 (“[A]

plaintiff may recover damages for past economic losses if such losses are reasonably proved.”

(internal quotation marks omitted)). Consequently, they have “failed to meet the minimum

evidentiary threshold supporting their respective claims for economic damages,” and no

economic damages may be awarded. Kaplan v. Hezbollah, 213 F. Supp. 3d 27, 41 (D.D.C.

2016). Similarly, the plaintiffs have submitted no evidence as to their medical expenses, so no

medical expenses damages may be awarded either. Cf. Levin v. Islamic Republic of Iran, 529 F.

Supp. 2d 1, 20 (D.D.C. 2007) (“[P]laintiffs, through their own testimony, have reasonably

proven the costs incurred as a result of past medical expenses.”); Campuzano v. Islamic Republic

of Iran, 281 F. Supp. 2d 258, 275 (D.D.C. 2003) (“[Plaintiff] has also requested damages for his

past medical expenses and has ‘reasonably proven’ these expenses through the testimony of his

mother.”).

               3. Pain and Suffering

       As discussed above, the defendants are liable to the fifteen service members injured in

the Khobar Towers bombing—Todd Akins, George C. Anthony, Charles Blank, John Gaydos,



                                                54
Kevin James Hurst, Thomas R. Lawrence, Gregory Eric Leinenbach, Nicholas L. MacKenzie,

Jason Porter Remar, Jerry Timothy Sasser, Frank David Sills III, Matthew G. Spicer, Alan

Jeffrey Wade, Tracy Matthew Winter, and Eric Dale Ziegler—for battery, assault, and

intentional infliction of emotional distress, but in view of the bar on multiple recoveries, the

plaintiffs may only recover damages reflecting the single harm underlying these three torts. See

EEOC v. Waffle House, Inc., 534 U.S. 279, 297 (2002) (“[I]t ‘goes without saying that the courts

can and should preclude double recovery by an individual.’” (quoting Gen. Tel. Co. of the Nw. v.

EEOC, 446 U.S. 318, 333 (1980))); Medina v. District of Columbia, 643 F.3d 323, 326 (D.C.

Cir. 2011) (“[A] party ‘cannot recover the same damages twice, even though the recovery is

based on two different theories.’” (quoting Bank One, Tex., N.A. v. Taylor, 970 F.2d 16, 34 (5th

Cir. 1992))); Valore, 700 F. Supp. 2d at 77 (“The Court notes that these plaintiffs who have

claimed assault, battery, and IIED may recover under only one of any such theories, as multiple

recovery is prohibited.”). The plaintiffs contend in their “uncontroverted . . . affidavits,” Roth,

78 F. Supp. 3d at 386, that they experienced significant physical and psychological injuries as a

result of the attack. “[W]hen assessing damages for surviving victims of terrorist hostilities,” the

“baseline assumption” is that “‘persons suffering injuries in terrorist attacks are entitled to $5

million in damages.’” Kaplan, 213 F. Supp. 3d at 35 (quoting Davis v. Islamic Republic of Iran,

882 F. Supp. 2d 7, 12 (D.D.C. 2012)). This baseline may be moderated either upward or

downward. An upward departure would be warranted “in the presence of ‘severe instances of

physical and psychological pain, such as where victims suffered relatively more numerous and

severe injuries, were rendered quadriplegic, including partially lost vision and hearing, or were

mistaken for dead,’ or downward in the face of ‘minor shrapnel injuries or minor injury from

small-arms fire.’” Id. at 35–36 (quoting Valore, 700 F. Supp. 2d at 84) (citation omitted and



                                                 55
alteration adopted). In the case of “victims who ‘suffered severe emotional injury without

physical injury, this Court has typically awarded the victim $1.5 million.’” Id. at 36 (quoting

Harrison, 882 F. Supp. 2d at 49).

       Review of the plaintiffs’ “uncontroverted factual allegations” in their affidavits, Roth, 78

F. Supp. 3d at 386, and, where available, exhibits, demonstrates that nine plaintiffs—Todd

Akins, George C. Anthony, Charles Blank, John Gaydos, Gregory Eric Leinenbach, Jerry

Timothy Sasser, Frank David Sills III, Alan Jeffrey Wade, and Eric Dale Ziegler—each suffered

the types of “severe physical injuries, such as compound fractures, serious flesh wounds, and

scars from shrapnel, as well as lasting and severe psychological pain,” Khaliq v. Republic of

Sudan, 33 F. Supp. 3d 29, 33 (D.D.C. 2014), aff’d sub nom. Owens, 864 F.3d 751, that warrant

the baseline $5 million award. Accordingly, the nine plaintiffs—Todd Akins, George C.

Anthony, Charles Blank, John Gaydos, Gregory Eric Leinenbach, Jerry Timothy Sasser, Frank

David Sills III, Alan Jeffrey Wade, and Eric Dale Ziegler—are each entitled to an award of

$5,000,000 for their pain and suffering as survivors of the bombing.

       With respect to five service member plaintiffs—James Hurst, Nicholas L. MacKenzie,

Jason Porter Remar, Matthew G. Spicer, and Tracy Matthew Winter—who, according to their

“uncontroverted factual allegations,” Roth, 78 F. Supp. 3d at 386, “suffer[ed] severe emotional

injury accompanied by relatively minor physical injuries,” “downward departures to a range of

$1.5 to $3 million are warranted,” Khaliq, 33 F. Supp. 3d at 33. Hurst’s physical injuries were

limited to cuts on his feet from broken glass, for which he was treated the day after the attack,

and he has “bulging and protruding discs” that he “believe[s] may have been caused at least in

part by the blast.” Hurst Decl. ¶¶ 4–5, 7. MacKenzie’s physical injuries were similarly limited

to cuts from broken glass, for which he “received first aid.” MacKenzie Decl. ¶¶ 4, 6. Remar



                                                 56
sustained “numerous cuts and abrasions” when the force of the blast “carried [him] along the

ground for about 15 or 20 feet,” and, after seeking treatment, “woke up in a nearby Saudi

hospital” where “they did not think [he] was hurt too bad.” Remar Decl. ¶¶ 4–6. Spicer

describes having “received some first aid for my leg wounds.” Spicer Decl. ¶ 7. Winter

“received eleven stitches” for cuts from “pieces of flying glass,” as well as “additional

treatment” after returning to the United States. Winter Decl. ¶¶ 4–6. Hurst, MacKenzie, Remar,

Spicer, and Winter have averred that they have experienced serious psychological after-effects

from the attack. See Hurst Decl. ¶¶ 7–8; MacKenzie Decl. ¶¶ 7, 9–10; Remar Decl. ¶¶ 7–9;

Spicer Decl. ¶¶ 9–10; Winter Decl. ¶¶ 6–8.

       “When calculating damages amounts, ‘the Court must take pains to ensure that

individuals with similar injuries receive similar awards.’” Khaliq, 33 F. Supp. 3d at 33 (quoting

Peterson v. Islamic Republic of Iran, 515 F. Supp. 2d 25, 54 (D.D.C. 2007)). Following Braun,

228 F. Supp. 3d at 84 (awarding $2.5 million for “physical and psychological injuries” where

victim’s physical injuries were “more akin to minor injuries from shrapnel or small-arms fire”),

James Hurst, Nicholas L. MacKenzie, Jason Porter Remar, Matthew G. Spicer, and Tracy

Matthew Winter are each entitled to an award of $2,500,000 for their pain and suffering as

survivors of the bombing.

       As described supra Part I.C.13, plaintiff Thomas R. Lawrence suffered “severe emotional

injury without physical injury,” for which “this Court has typically awarded the victim $1.5

million.” Kaplan, 213 F. Supp. 3d at 36 (quoting Harrison, 882 F. Supp. 2d at 49).

Accordingly, he is entitled to an award of $1,500,000 for his pain and suffering as a survivor of

the Khobar Towers attack.




                                                57
               4. Solatium

       The twenty-four family members of service members injured in the Khobar Towers

bombing—Andrew P. Blank, Linda Kay Blank, Nathan Blank, Barbara Gaydos, Ethan Gaydos,

Elizabeth Gaydos, Andrea Jo Grimson, Robyn Elizabeth Lawrence, Bruce Russell Lawrence,

Kimi Lawrence, Joy Leinenbach, Deborah Millraney, Jerry Timothy Sasser, Sr., Jason Allen

Sasser, Deborah Homs, Cathy Eunha Kim Spicer-Lindsy, Christian William Spicer, Christopher

G. Spicer, Bonnie C. Wade, Michael Kevin Wade, Thomas H. Wade, Richard M. Williams,

Angela Rose, and Nancy Kilfoyle—seek solatium damages to compensate for the emotional

distress they experienced as family members of victims of the attack. Compl. ¶¶ 50–52.

“District Court judges have discretion under 28 U.S.C. § 1608(e) to grant solatium awards based

on the particular facts of each case, subject to abuse-of-discretion review for errors of law,

clearly erroneous factual findings, and faulty reasoning.” Fraenkel, 892 F.3d at 351. Citing

Judge Lamberth’s “seminal opinion explaining the origins and particulars of solatium damages”

in Flatow v. Islamic Republic of Iran, the D.C. Circuit has explained that “‘[s]olatium is

traditionally a compensatory damage which belongs to the individual heir personally for injury to

the feelings and loss of decedent’s comfort and society,’” and was an award that “‘began as a

remedy for the loss of a spouse or a parent,’” but is now understood to include the loss of a child

or a sibling as well. Id. at 356 (quoting Flatow, 999 F. Supp. 1, 29 (D.D.C. 1998)). Solatium is

not, however, reserved for those who have suffered the death of a loved one: “in the context of

distress resulting from injury to loved ones—rather than death—courts have applied a framework

where ‘awards are valued at half of the awards to family members of the deceased.’” Wultz v.

Islamic Republic of Iran, 864 F. Supp. 2d 24, 39 (D.D.C. 2012) (Lamberth, J.) (quoting Oveissi

v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 26 n.10 (D.D.C. 2011) (Lamberth, J.)); see also



                                                 58
Valore, 700 F. Supp. 2d at 85 (Lamberth, J.) (“Relatives of surviving servicemen received

awards valued at half of the awards to family members of the deceased.”); Heiser I, 466 F. Supp.

2d at 269 (Lamberth, J.) (“[F]amilies of victims who have died are typically awarded greater

damages than families of victims who remain alive.” (quoting Haim v. Islamic Republic of Iran,

425 F. Supp. 2d 56, 75 (D.D.C. 2006) (Lamberth, J.))); Jenco v. Islamic Republic of Iran, 154 F.

Supp. 2d 27, 38 (D.D.C. 2001) (Lamberth, J.), aff’d sub nom. Bettis v. Islamic Republic of Iran,

315 F.3d 325 (D.C. Cir. 2003) (awarding a lower sum where the victim “returned alive”).

       “Mental anguish, bereavement and grief resulting from” an immediate family member’s

death or injury “constitutes the preponderant element of a claim for solatium.” Fraenkel, 892

F.3d at 356–57 (quoting Flatow, 999 F. Supp. at 30) (alteration adopted); see also Baker v.

Socialist People’s Libyan Arab Jamahirya, 775 F. Supp. 2d 48, 83 (D.D.C. 2011) (“A claim of

solatium seeks compensation for the ‘mental anguish, bereavement and grief that those with a

close personal relationship to a decedent experience as a result of the decedent’s death, as well as

the harm caused by the loss of the decedent, society and comfort.’” (quoting Belkin, 667 F. Supp.

2d at 22)). In determining the appropriate amount to compensate victims’ family members for

emotional distress, “the Court may look to prior decisions awarding damages . . . for solatium.”

Acosta, 574 F. Supp. 2d at 29. Solatium damages, by their nature, are “unquantifiable,” Moradi,

77 F. Supp. 3d at 72, and, therefore, this Court has developed a commonly accepted standardized

framework, known as the Heiser damages framework, for solatium damages. Heiser I, 466 F.

Supp. 2d at 269; see Roth, 78 F. Supp. 3d at 403 (noting the “framework has been adopted by

other courts as an appropriate measure of solatium damages for the family members of victims of

state-sponsored terror” (citing Valore, 700 F. Supp. 2d at 85)). Though the Heiser framework is

not mandatory, Fraenkel, 892 F.3d at 361 (“District Court judges invariably must exercise



                                                59
discretion in determining damages awards under the FSIA. There is no statutory basis for

concluding that district courts must award solatium damages in the amounts that Heiser found

commonly granted.”), it is adopted here in the interest of consistency, especially given that

Heiser also stemmed from the Khobar Towers bombing.

       As a baseline, the Heiser framework awards “spouses of deceased victims . . .

approximately $8 million, while parents and children received $5 million and siblings received

$2.5 million.” Valencia v. Islamic Republic of Iran, 774 F. Supp. 2d 1, 15 (D.D.C. 2010). As

noted, “families of victims who have died are typically awarded greater damages than families of

victims who remain alive.” Heiser I, 466 F. Supp. 2d at 269 (quoting Haim, 425 F. Supp. 2d at

75). Accordingly, “in the context of distress resulting from injury to loved ones—rather than

death—courts have applied a framework where ‘awards are valued at half of the awards to

family members of the deceased,’” i.e., $2,500,000 to parents of surviving victims, Wultz, 864 F.

Supp. 2d at 39 (citing authorities), and “[c]hildren of a surviving victim receive $1.5 million on

average,” Spencer v. Islamic Republic of Iran, 71 F. Supp. 3d 23, 28 (D.D.C. 2014).

       These numbers serve only as a baseline from which the Court may deviate in order to

compensate for specific circumstances. See Fraenkel, 892 F.3d at 362 (“While past solatium

awards from comparable cases are appropriate sources of guidance for district courts, different

plaintiffs (even under FSIA) will prove different facts that may well (and should) result in

different damage awards.” (internal quotation marks omitted)). Factors militating in favor of an

award enhancement generally fall into one of three categories: “evidence establishing an

especially close relationship between the plaintiff and decedent, particularly in comparison to the

normal interactions to be expected given the familial relationship; medical proof of severe pain,

grief or suffering on behalf of the claimant; and circumstances surrounding the terrorist attack



                                                60
which made the suffering particularly more acute or agonizing.” Oveissi, 768 F. Supp. 2d at 26–

27. “Decisions to deviate from the starting points provided by the Heiser framework are

committed to the discretion of the particular court in each case . . . .” Id. at 26.

        The twenty-four plaintiff family members have each suffered from seeing the effects of

the Khobar Towers bombing on their loved ones. In light of the Heiser framework, the damages

awards for plaintiff spouses are addressed first, followed by parents and children, and then

siblings.

                          a.       Spouses

        Linda Kay Blank, Barbara Gaydos, Cathy Eunha Kim Spicer-Lindsy, Joy Leinenbach,

Nancy Kilfoyle, and Robyn Elizabeth Lawrence were each married to a plaintiff service member

at the time of the attack. As described above, each has averred to their fear for their spouses’

physical well-being in the immediate aftermath of the attack as they waited for information on

the status of their spouses, and the emotional toll of the psychological after-effects of the attack

once their spouses returned home. See Linda Blank Decl. ¶¶ 4–11; Barbara Gaydos Decl. ¶¶ 4–

13; Cathy Spicer-Lindsy Decl. ¶¶ 4–9; Joy Leinenbach Decl. ¶¶ 6–9; Kilfoyle Decl. ¶¶ 4–9;

Robyn Lawrence Decl. ¶¶ 4–8. Though Blank, Gaydos, Leinenbach, and Lawrence remain

married to their spouses, and Kilfoyle and Spicer-Lindsy have since divorced, each has, in their

own way, experienced the Khobar Towers bombing and its effect on their family as a life-

changing event. “[L]ike many” spouses of the victims of terrorist attacks, they have “suffered

through an unimaginable ordeal,” but their affidavits do not present a “basis to warrant a

deviation from th[e] standard award.” Valencia, 774 F. Supp. 2d at 16.15 Accordingly, Linda


15
         Divorce does not warrant a downward deviation, particularly where the after-effects of the attack were a
primary cause of the divorce. See Spencer, 71 F. Supp. 3d at 28–29 (holding that, despite divorce, “[t]he Court need
not depart from its usual solatium damages framework as to spouses, however, because evidence . . . indicated that
[the couple] were married at the time of the bombing and remained married until 2005, [the victim’s spouse]

                                                        61
Kay Blank, Barbara Gaydos, Joy Leinenbach, and Nancy Kilfoyle are each entitled to an award

of $4,000,000. A “proportional[]” downward deviation from the Heiser framework is

appropriate where “a proposed solatium award would exceed the pain and suffering award

received by a surviving victim.” Spencer, 71 F. Supp. 3d at 28. Accordingly, Cathy Eunha Kim

Spicer-Lindsy, whose ex-husband was awarded $2,500,000, is entitled to an award of eighty

percent that amount, or $2,000,000, and Robyn Elizabeth Lawrence, whose husband was

awarded $1,500,000, is entitled to an award of eighty percent that amount, or $1,200,000.

                           b.       Parents

         Jerry Timothy Sasser, Sr., Deborah Homs, Kimi Lawrence, Bruce Russell Lawrence,

Angela Rose, Bonnie C. Wade, Thomas H. Wade, and Richard M. Williams are each parents of

service members who were stationed at the Khobar Towers at the time of the bombing. Each has

described their fear for their respective children upon learning about the attack, and the ongoing

struggle of witnessing, and helping their children cope with, the psychological after-effects of the

attack. See Jerry Sasser Sr. Decl. ¶¶ 4–8; Homs Decl. ¶¶ 4–9; Kimi Lawrence Decl. ¶¶ 4–10;

Bruce Lawrence Decl. ¶¶ 4–8; Rose Decl. ¶¶ 4–10; Bonnie Wade Decl. ¶¶ 4–10; Thomas Wade

Decl. ¶¶ 4–9; Williams Decl. ¶¶ 5–10. The harm suffered by each of these plaintiffs is consistent

with that suffered by many parents of victims of terrorism. Valencia, 774 F. Supp. 2d at 16.

Jerry Timothy Sasser, Sr., Deborah Homs, Bonnie C. Wade, Thomas H. Wade, and Richard M.

Williams are each entitled to an award of $2,500,000. Applying the proportional downward

departure as described in Spencer, 71 F. Supp. 3d at 28, Angela Rose is entitled to an award of


suffered compensable emotional trauma as a result of the attack, and at least one witness attributed the dissolution of
their marriage to the after effects of the attack”); Daliberti, 146 F. Supp. 2d at 26 (awarding the same amount in
solatium damages to spouses of terror victims irrespective of whether the spouses had divorced or separated). But
see Baker, 775 F. Supp. 2d at 84 (Facciola, M.J.) (“I do not believe I can award [a spouse] the same amount,
however, that would be awarded had the marriage not ended in divorce.”).



                                                          62
$1,250,000, and Kimi Lawrence and Bruce Russell Lawrence are entitled to an award of

$750,000—half the awards for their respective sons.

                      c.      Children

       Nathan Blank, Ethan Gaydos, Elizabeth Gaydos, and Christian William Spicer are each

children of plaintiff service members who were injured in the Khobar Towers attack. Although

each was very young at the time of the bombing, each suffered emotional distress and other

adverse effects of the impact of the bombing on their respective fathers as they were growing up.

See Nathan Blank Decl. ¶¶ 5–6; Ethan Gaydos Decl. ¶¶ 5–9; Elizabeth Gaydos Decl. ¶¶ 4–8;

Spicer-Lindsy for Christian Spicer Decl. ¶¶ 5–7. The harm suffered by each of these plaintiffs is

consistent with that suffered by many children of victims of terrorism, Valencia, 774 F. Supp. 2d

at 16, and, accordingly, Nathan Blank, Ethan Gaydos, and Elizabeth Gaydos are each entitled to

an award of $1,500,000. Applying the proportional downward departure as described in

Spencer, 71 F. Supp. 3d at 28, Christian William Spicer is entitled to an award of $750,000, or

thirty percent of the amount awarded to his father.

                      d.      Siblings

       Andrew P. Blank, Deborah Millraney, Andrea Jo Grimson, Christopher G. Spicer, and

Michael Kevin Wade are, and Jason Allen Sasser, whose estate is represented by Kimberly

Watters Sasser, was, each siblings of plaintiff service members who were injured by the Khobar

Towers bombing. Each has described the emotional distress they experienced when they first

learned of the bombing and the struggle of witnessing the psychological after-effects of the

attack on their respective brothers. See Andrew Blank Decl. ¶¶ 5–7; Millrany Decl. ¶¶ 4–5;

Christopher Spicer Decl. ¶¶ 4–8; Grimson Decl. ¶¶ 4–7; Michael Wade Decl. ¶¶ 5–9; Jason

Sasser Decl. ¶¶ 6–7. The harm suffered by each of these plaintiffs is consistent with that



                                                63
suffered by many siblings of victims of terrorism. Valencia, 774 F. Supp. 2d at 16. Andrew P.

Blank, Deborah Millraney, Michael Kevin Wade, and the estate of Jason Allen Sasser are each

entitled to an award of $1,250,000. Applying the proportional downward departure as described

in Spencer, 71 F. Supp. 3d at 28, Christopher G. Spicer is entitled to an award of $625,000 and

Andrea Jo Grimson is entitled to an award of $375,000, or one-quarter the amounts awarded to

their respective brothers.

               5. Punitive Damages

       The plaintiffs’ request for punitive damages of at least $500 million, Compl. ¶ 56, is

barred by controlling precedent. Punitive damages are awarded not to compensate the victims,

but to “punish outrageous behavior and deter such outrageous conduct in the future.” Kim, 87 F.

Supp. 3d at 290 (quoting Bodoff v. Islamic Republic of Iran, 907 F. Supp. 2d 93, 105 (D.D.C.

2012)); see also RESTATEMENT (SECOND) OF TORTS § 908(1). Such punitive damages have been

awarded under 28 U.S.C. § 1605A(c) in prior cases against the defendants for their role in the

Khobar Towers attack. See, e.g., Rimkus, 750 F. Supp. 2d at 184–85; Heiser II, 659 F. Supp. 2d

at 29–31. In Owens, however, the D.C. Circuit vacated an award of punitive damages against

Sudan for its role in a 1998 terrorist attack, holding that “the FSIA terrorism exception does not

retroactively authorize the imposition of punitive damages against a sovereign for conduct

occurring before the passage of § 1605A” in 2008. 864 F.3d at 812; see also id. at 818 (“[A]

plaintiff proceeding under either state or federal law cannot recover punitive damages for

conduct occurring prior to the enactment of § 1605A.”). As in Owens, where the conduct at

issue occurred in 1998, the 1996 Khobar Towers attack preceded the 2008 enactment of §

1605A. Accordingly, the plaintiffs are not entitled to punitive damages.

               6. Pre-Judgment Interest



                                                64
       The plaintiffs also request an award of pre-judgment interest on the compensatory

damage awards. Pls.’ Mem. Supp. Pls.’ Damages Mot. (“Pls.’ Damages Mem.”) at 5–6, ECF

No. 25-1. “[W]hether pre-judgment interest is to be awarded is subject to the discretion of the

court and equitable considerations.” Oldham v. Korean Air Lines Co., 127 F.3d 43, 54 (D.C. Cir.

1997) (quoting Motion Picture Ass’n of Amer., Inc. v. Oman, 969 F.2d 1154, 1157 (D.C. Cir.

1992) (alteration adopted)). “Prejudgment interest is an element of complete compensation,”

West Virginia v. United States, 479 U.S. 305, 310 (1987), and “is often necessary for full

compensation,” Oman, 969 F.2d at 1157, where the plaintiff experiences a “delay in payment

resulting from the litigation,” Oldham, 127 F.3d at 54.

       The twenty-four family member plaintiffs are not entitled to pre-judgment interest on

their solatium damages. When denying pre-judgment interest on solatium damages in Oveissi,

Judge Lamberth explained that “[i]n adopting the Heiser framework, this Court determined that

the values set by that scale represent the appropriate level of compensation, regardless of the

timing of the attack.” 768 F. Supp. 2d at 30 n.12; see also Thuneibat v. Syrian Arab Republic,

167 F. Supp. 3d 22, 54 (D.D.C. 2016) (noting solatium damages “do not typically require

prejudgment interest because they are ‘designed to be fully compensatory’” (quoting Wyatt, 908

F. Supp. 2d at 232)). As in that case, where “the Court s[aw] no reason to deviate from its

standard practice” and award such interest on solatium damages, Oveissi, 768 F. Supp. 2d at 30

n.12, the instant plaintiffs, who urged the adoption of the Heiser framework for solatium

damages, Pls.’ Damages Mem. at 2–5, have not provided any reason why awards under that

framework are insufficient to provide “complete compensation,” West Virginia, 479 U.S. at 310.

       For similar reasons, pre-judgment interest is also denied to the fifteen service member

plaintiffs. The plaintiffs do not suggest that awards under the Heiser framework are insufficient



                                                65
such that prejudgment interest is necessary. See Pls.’ Damages Mem. at 2–6. Moreover, their

awards compensate for harm, particularly psychological, that is ongoing, rather than, for

example, a “taking or detention of land, chattels or other subjects of property,” RESTATEMENT

(SECOND) OF TORTS § 913(1), from a one-off event. Additionally, according to the Restatement,

pre-judgment interest “is not allowed upon an amount found due for bodily harm, [or] for

emotional distress.” Id. § 913(2). The plaintiffs cite Reed for the proposition that “courts in this

Circuit have awarded prejudgment interest in cases where plaintiffs were delayed in recovering

compensation for their injuries—including, specifically, where such injuries were the result of

targeted attacks perpetrated by foreign defendants,” Reed, 845 F. Supp. 2d at 214 (quoting Pugh

v. Socialist People’s Libyan Arab Jamahiriya, 530 F. Supp. 2d 216, 263 (D.D.C. 2008)); see also

Owens v. Republic of Sudan, 71 F. Supp. 3d 252, 261 (D.D.C. 2014); Estate of Doe v. Islamic

Republic of Iran, 943 F. Supp. 2d 180, 184 n.1 (D.D.C. 2013), but Reed also noted that courts

“must take pains to ensure that individuals with similar injuries receive similar awards,” 845 F.

Supp. 2d at 214 (internal quotation marks omitted). Although pre-judgment interest has been

awarded in other FSIA suits, pre-judgment interest has not been awarded to service member

plaintiffs in other suits arising from the Khobar Towers bombing. See Valencia, 774 F. Supp. 2d

1; Heiser II, 659 F. Supp. 2d 20; Heiser I, 466 F. Supp. 2d 229; Blais, 459 F. Supp. 2d 40.

Accordingly, for the reasons discussed above, and in the interest of consistency, pre-judgment

interest will not be awarded to the fifteen service member plaintiffs.

IV.    CONCLUSION

       For the reasons outlined above, the plaintiffs’ motion for default judgment is granted in

part and denied in part. Due to their support for Saudi Hezbollah’s bombing of the Khobar

Towers on June 25, 1996, both defendants are jointly and severally liable for the pain and



                                                 66
suffering inflicted on the fifteen plaintiff service members present at Khobar Towers at the time

of the bombing and the emotional distress inflicted on the twenty-four plaintiff family members.

While the claims of plaintiff service member Christopher Galletto are dismissed, the remaining

plaintiffs are awarded monetary damages in the following amounts:

•   Service member plaintiffs Todd Akins, George C. Anthony, Charles Blank, John Gaydos,

    Gregory Eric Leinenbach, Jerry Timothy Sasser, Frank David Sills III, Alan Jeffrey Wade,

    and Eric Dale Ziegler, who each suffered both severe physical and emotional injury, are each

    entitled to $5,000,000 in pain and suffering damages;

•   Service member plaintiffs James Hurst, Nicholas L. MacKenzie, Jason Porter Remar,

    Matthew G. Spicer, and Tracy Matthew Winter, who each suffered less severe physical and

    emotional injury, are each entitled to $2,500,000 in pain and suffering damages;

•   Service member plaintiff Thomas R. Lawrence, who suffered emotional injury, is entitled to

    $1,500,000 in pain and suffering damages;

•   Plaintiff spouses Linda Kay Blank, Barbara Gaydos, Joy Leinenbach, and Nancy Kilfoyle are

    each entitled to $4,000,000 in solatium damages;

•   Plaintiff spouse Cathy Eunha Kim Spicer-Lindsy is entitled to $2,000,000 in solatium

    damages;

•   Plaintiff spouse Robyn Elizabeth Lawrence is entitled to $1,200,000 in solatium damages;

•   Plaintiff parents Jerry Timothy Sasser, Sr., Deborah Homs, Bonnie C. Wade, Thomas H.

    Wade, Richard M. Williams are each entitled to $2,500,000 in solatium damages;

•   Plaintiff parent Angela Rose is entitled to $1,250,000 in solatium damages;

•   Plaintiff parents Kimi Lawrence and Bruce Russell Lawrence are each entitled to $750,000 in

    solatium damages;


                                                67
•   Plaintiff children Nathan Blank, Ethan Gaydos, and Elizabeth Gaydos are each entitled to

    $1,500,000 in solatium damages;

•   Plaintiff child Christian William Spicer is entitled to $750,000 in solatium damages;

•   Plaintiff siblings Andrew P. Blank, Deborah Millraney, Michael Kevin Wade, and the estate

    of Jason Allen Sasser, represented by Kimberly Watters Sasser, are each entitled to

    $1,250,000 in solatium damages;

•   Plaintiff sibling Christopher G. Spicer is entitled to $625,000 in solatium damages;

•   Plaintiff sibling Andrea Jo Grimson is entitled to $375,000 in solatium damages.

       Thus, the total damages award is $104,700,000.

       An appropriate Order accompanies this Memorandum Opinion.



       Date: September 10, 2018

                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                68